\

AVENANT N°1 À LA CONVENTION DE BASE POUR
L'EXPLOITATION DES GISEMENTS DE BAUXITE DE

KOUMBIA

DATE
30 juin 2014
entre
La République de Guinée
et

Alliance Mining Commodities Guinee SA

La

30 juin 2014
AVENANT N°1 A LA CONVENTION DE BASE 2.

1

FN

TABLE DES MATIERES

page

VALEUR DE L'EXPOSE PREALABLE ET DES ANNEXES - DEFINITIONS ET
INTERPRETATION......

CONCESSION MINIERE ….
MODIFICATION DE LA CONVENTION DE BASE...
VERSION CONSOLIDEE.....
PARTICIPATION DE L'ETAT AU CAPITAL SOCIAL ET PACTE D’ACTIONNAIRE
ENTREE EN VIGUEUR ….
DISPOSITIONS FINALES..............…

30 juin 2014

c—

EZ €

AVENANT N°1 A LA CONVENTION DE BASE 3

CET AVENANT EST CONCLU ENTRE LES SOUSSIGNES :

1.

ET

La République de Guinée, dûment représentée aux fins des présentes par le Ministre des
Mines et de la Géologie, Monsieur Kerfalla YANSANE,

ci-après désignée "l'Etat",

D'UNE PART

Alliance Mining Commodities Guinee SA, une société anonyme de droit guinéen, ayant un
capital social de GNF 100 000 000, immatriculée au Registre du Commerce et du Crédit
Mobilier sous le n° GC-KAL/022.532A/2009 dont le siège social est situé à Immeuble Labé,
4°" étage, Cité de Chemin de Fer, BP 2162, Conakry, dûment représentée aux fins des
présentes par son Directeur Général en la personne de Monsieur Robert ADAM,

ci-après désignée la "Société",

D'AUTRE PART

L'Etat et la Société étant ci-après dénommés individuellement une "Partie" et collectivement les
"Parties".

IL A ETE PREALABLEMENT EXPOSE CE QUI SUIT :

(A)

(B)

(C)

O)

L'Etat et la Société, précédemment désignée Alliance Mining Commodities Guinee Sarl, ont
signé le 6 août 2010, conformément à l'article 11 de la loi 1/95/036/CTRN du 30 juin 1995
portant code minier (le "Code Minier de 1995"), une convention minière pour l'exploitation
des gisements de bauxite de Koumbia (la "Convention de Base").

L'Etat a octroyé à la Société (précédemment désignée Alliance Mining Commodities Guinee
Sarl) une concession minière (la "Concession Minière") par décret n°274/PRG/SGG en date
du 12 novembre 2010 (le "Décret de Concession") pour la prospection et d'exploitation du
minerai de bauxite sur un périmètre (le "Périmètre de la Concession") de sept cent vingt-
huit kilomètres carrés (728 km2) sis dans la Préfecture de Gaoul, tel que plus précisément
identifié dans le Décret de Concession.

Un nouveau code minier (le "Code Minier de 2011") a été instauré par la loi 2011-06 du 9
septembre 2011 portant code minier en République de Guinée, ce code minier ayant été
ultérieurement amendé par une loi du 8 avril 2013.

Le Comité Technique de Revue des Conventions et Titres Miniers créé par décret 2012-045

du 29 mars 2012, complété par le décret 2013-098 du 23 mai 2013 a émis un avis sur le
réaménagement de la Convention de Base signée mais non ratifiée par le Parlement de la

République de mu

30 juin 2014
AVENANT N°1 A LA CONVENTION DE BASE 4.

EN CONSEQUENCE DE QUOI, IL A ETE CONVENU CE QUI SUIT :

1.

1.1

12

1.5

2.1

2.2

3.1

3.1.1

VALEUR DE L'EXPOSE PREALABLE ET DES ANNEXES - DEFINITIONS ET
INTERPRETATION

L'exposé préalable ci-avant et les annexes ci-après ont la même valeur juridique que le
présent avenant n°1 (l"Avenant") dont ils font partie intégrante.

Les références aux Articles, Paragraphes et Annexes sont des références aux articles,
paragraphes et annexes de la Convention de Base, à moins qu'il n'en soit précisé autrement.

Les termes et expressions ont, lorsqu'ils sont précédés d'une lettre majuscule, la signification
qui leur est attribuée dans la Convention de Base sous réserve des définitions données dans
cet Avenant. Pour les besoins de l'interprétation de cet Avenant, il est précisé que le terme
"Convention de Base Modifiée" doit inclure l'Avenant et ses annexes et s'entendre de la
Convention de Base telle qu'amendée par le présent Avenant.

L'objet de cet Avenant est d'apporter certaines modifications et précisions aux stipulations de
la Convention de Base. Les stipulations de cet Avenant prévalent sur celles de la Convention
de Base.

La Convention de Base Modifiée reste soumise aux dispositions du Code Minier de 1995
sous réserve des stipulations de la Convention de Base Modifiée dérogatoires au Code
Minier de 1995 et de celles qui renvoient spécifiquement au Code Minier de 2011.

CONCESSION MINIERE

La Concession Minière est valable et exécutoire. L'Etat confirme à la Société que les
obligations visées aux articles 4 et 5 de la Concession Minière ont été satisfaites. La Société
confirme que du fait de la Concession Minière, l'article 6 du Décret de Concession a été
satisfait et qu'il n'y a pas lieu à nouveau permis d'exploitation.

Compte tenu des difficultés rencontrées par la Société dans l'exécution de la Concession
Minière, le délai de vingt-cinq (25) ans prévu à l'article 2 du Décret de Concession qui a
commencé à courir le 25 novembre 2010 est étendu de vingt-quatre (24) mois. Cette
extension sera matérialisée par un décret pris en Conseil des Ministres sur proposition du
Ministre en charge des mines portant extension de la Concession Minière.

MODIFICATION DE LA CONVENTION DE BASE

Afin de prendre en compte la modification des textes applicables au secteur minier, les
Parties sont convenues d'apporter des amendements à la Convention de Base. Tous les
Articles de la Convention de Base, autres que ceux mentionnés ci-dessous, sous réserve des
modifications liées à l’utilisation des termes définis et des modifications de numérotation des
Articles, demeurent inchangés.

Modifications apportées au Préambule de la Convention de Base
La formule introductive du Préambule est supprimée et remplacée par ce qui suit :

« IL A PREALABLEMENT ETE EXPOSE CE QUI SUIT s

30 juin 2014
C—

C—

AVENANT N°1 A LA CONVENTION DE BASE 5.

3.12

3.13

3.14

3.15

3.1.6

3.17
3.2

3.2.1

Le titre « 1. EXPOSE » du Préambule a été supprimé.

Dans le premier ATTENDU QUE, les termes « Code Minier » sont complétés par les termes
« de 1995 » et la conjonction « qu’ » est ajoutée avant la dernière partie de la phrase, comme
suit : « et qu'elles ne peuvent être [...] susceptibles d'aucune forme d'appropriation

privée. ».

Le sixième ATTENDU QUE est supprimé.

Le septième et le huitième ATTENDU QUE sont supprimés et remplacés par ce qui suit :
« ATTENDU QUE l'Etat a attribué, conformément aux dispositions du Code Minier 1995,
par décret n°D2010/274/PRG/SGG en date du 12 novembre 2010, à la Société Alliance
Mining Commodities Guinee SARL, aujourd'hui Alliance Mining Commodities Guinee SA,
société constituée et détenue par la société Alliance Mining Commodities Limited, une
concession minière d'une durée de vingt-cinq (25) ans pour l'exploitation de la bauxite sur
un périmètre 728km* sis dans la préfecture de Gaoual. »

« ATTENDU QUE les termes et conditions de la présente Convention, tels qu'ils ont été
modifiés et complétés par l'Avenant, ont été négociés et approuvés par les Parties ».

La formule introductive de la convention entre les Parties est supprimée et remplacée par ce
qui suit : « EN CONSEQUENCE DE QUOI, IL À ETE CONVENU CE QUI SUIT : ».

Le titre « 2. CONVENTION » a été supprimé.
Modifications apportées à l’Article 1 (DEFINITIONS)

L’Article 1 (DEFINITIONS) est complété avec les définitions suivantes :

«AGUIPE» désigne l'Agence Guinéenne pour la Promotion de l'Emploi.

«Avenant» désigne l'avenant n°1 à la Convention de Base, conclu le
30 juin 2014 entre les Parties.

«CEISE» désigne le Comité d'Evaluation des Impacts Sanitaires et
Environnementaux.

« Code Minier de désigne la loi L/95/036/CTRN du 30 juin 1995 portant Code
1995 » Minier de la République de Guinée y compris ses amendements et
tout arrêté ou décret d'application y afférent.

«Code Minier de désigne la loi L/2011/006/CNT du 9 septembre 2011 portant code
2011» minier de la République de Guinée telle que modifiée par la loi
L/2013/053/CNT du 8 avril 2013.

« Convention de désigne la convention minière conclue, le 6 août 2010, entre la

Base » République de Guinée et la société Alliance Mining Commodities
Guinee SARL, pour l'exploitation de la bauxite sur le périmètre de
la Concession Minière.

30 juin 2014
AVENANT N°1 A LA CONVENTION DE BASE

3.2.2

«Données»

«FDC»

«Journal Officiel»

« Jours Ouvrés

« Loi»

«<ONFPP»

«Règles de
Minier»

«Tonne Sèche»

«US Dollar»

»

l'Art

désigne les rapports de forage, les cartes désignant les forages,
les photos aériennes, l'imagerie satellite, les bandes magnétiques.
les échantillons de carottage et les reliquats ainsi que toute autre
information de nature géologique, géochimique ou géophysique et
toutes autres informations et données, incluant les interprétations
ou analyses préparées par ou pour la Société dans le cadre des
Travaux de Recherche, de Développement et/ou d'Exploitation
Minière.

désigne le Fonds de Développement Communautaire.
désigne le journal officiel de la République de Guinée.

désigne des Jours, hors samedis et dimanches, considérés comme
ouvrés, c'est-à-dire pendant lesquels les banques de la place de
Conakry sont de façon générale ouvertes et fonctionnent, en
République de Guinée et, pour ce qui concerne l'application de
l’ARTICLE 37, dans l'Etat duquel tout actionnaire cédant serait
originaire.

désigne les lois, décrets, arrêtés et tout autre texte, incluant les
traités et engagements internationaux, qui a force de loi ou
s'impose à une personne, y compris aux Parties.

désigne l'Office National de Formation et de Perfectionnement
Professionnel.

désigne les conditions techniques, méthodes d'exploitation et
standards appliqués de manière générale dans l'industrie minière
mondiale par un opérateur prudent et diligent pour mieux
valoriser le potentiel d'un gisement ainsi que pour optimiser la
productivité et les conditions de sécurité industrielle, de sécurité
publique et de protection de l'environnement.

désigne une tonne métrique de bauxite ayant un contenu
d'humidité de 0%.

désigne la monnaie ayant cours légal aux Etats-Unis d'Amérique.

Les définitions «Année Civile», «CPDM», «Concession Minière», «Convention», «Date
d'Entrée en Vigueur», «Date de Première Production Commerciale», «Loi Applicable»,
«Ministre» , «Opérations Minières», «Produit Minier», «Rapports», «Société», «Société
Affiliée», «Sous-Traitant Direct», «Travaux de Développement», «Travaux d'Exploitation»,

«Travaux de Recherche», «Utilisateur ou Occupant Foncier», figurant à l’Article 1
(DEFINITIONS), sont supprimées et remplacées par les définitions suivantes :

«Année Civile»

«CPDM»

«Concession
Minière»

désigne une période de douze mois commençant le 1° janvier et
se terminant le 31 décembre de la même année.

désigne le Centre de Promotion et de Développement Miniers
rattaché au Ministère des Mines et de la Géologie.

désigne la concession minière accordée à la Société par l'État
par décret n° 2010/274/PRG/SGG en date du 12 novembre 2010,
dont la durée a été étendue de vingt-quatre (24) mois aux termes
de l'Avenant, et telle que renouvelée le cas échéar ser

30 juin 2014
AVENANT N°1 A LA CON!

«Convention»

«Date d’Entrée en
Vigueur»

«Date de Première
Production
Commerciale»

«Loi Applicable»

«Ministre»

«Opérations
Minières»

«Produit Minier»

«Rapports»

«Société»

«Société Affiliée»

«Sous-Traitant
Direct»

«Travaux de
Développement»

désigne la présente convention, telle que modifiée par l'Avenant,
et ses annexes ainsi que toute modification qui pourrait y être
apportée.

désigne la date d'entrée en vigueur de la présente Convention
telle que définie à l'Article 9.

désigne la date définie à l'Article 14.2 de la présente Convention.

désigne les Lois en vigueur en République de Guinée à la date de
signature de la Convention de Base.

désigne le Ministre en charge des Mines et de la Géologie.

désigne l'ensemble des opérations et des travaux effectués dans le
cadre de l'exploitation de la bauxite de la Concession Minière,
ceux-ci comprenant les Travaux de Recherche, de Développement
et d'Exploitation.

désigne la bauxite extraite dans le périmètre de la Concession
Minière, sous forme brute ou après traitement, destinée à la
commercialisation.

désigne tout rapport prescrit par le Code Minier de 1995 ou la
présente Convention ainsi que tout rapport, étude, analyse ou
interprétation de nature géologique, géophysique, technique,
financière, économique et de commercialisation préparé par ou
pour le compte de la Société dans le cadre de la Concession
Minière, devant être soumis par la Société.

désigne Alliance Mining Commodities Guinee SA et ses
successeurs ou toute autre personne à qui les droits et obligations
de la Société établis par la présente Convention seront transférés
conformément aux stipulations de la présente Convention, étant
entendu que lorsque plusieurs personnes sont co-titulaires d'une
concession minière, elles agissent à titre conjoint et solidaire.

désigne, à l'égard de la Société, toute autre société qui,
directement ou indirectement, contrôle, est contrôlée par ou est
sous le contrôle commun de cette société. La notion de "contrôle"
(et les expressions assimilées) s'entend au sens des articles 174 et
175 de l'Acte uniforme sur les sociétés et le GIE.

désigne toute personne qui en vertu d'un contrat conclu
directement avec la Société livre des biens, fournit des services ou
exécute des travaux directement au bénéfice de la Société. Les
biens, services et travaux du Sous-Traitant Direct doivent être en
lien direct avec les Opérations Minières.

désigne les travaux entrepris, postérieurement à la délivrance de
la Concession Minière, pour la préparation du gisement pour
l'exploitation minière et les opérations de traitement, y compris
notamment la construction et la mise en service des
infrastructures et installations nécessaires à l'exploitation, les
forages de délimitation, la construction de routes, le décapage du
stérile, les infrastructures de communication et les installations

électriques. 4

30 juin 2014
AVENANT N°1 À LA CONVENTION DE BASE 8.
«Travaux désigne les opérations et travaux qui sont effectués pour extraire
d'Exploitation» le Produit Minier, y compris toute activité de traitement,

3.23

3.3

3.3.1

3.32

3.3.3

3.4

3.4.1

3.5

3.5.1

transformation et d'amélioration desdits Produits Miniers ainsi
que les activités nécessaires à leur commercialisation.

«Travaux de désigne l'ensemble des investigations en surface, en sous-sol et en

Recherche» profondeur en vue de découvrir ou de mettre en évidence des
gisements de bauxite, de les délimiter et d'en évaluer
l'importance et les possibilités d'exploitation minière, y compris
les travaux géologiques, géophysiques, géochimiques, ainsi que
les analyses en laboratoire et essais de traitement.

«Utilisateur ou désigne toute personne qui occupe ou utilise en vertu de la Loi ou

Occupant Foncier» du droit coutumier, un terrain situé à l'intérieur du périmètre de

la Concession Minière et comprend les sous-locataires d'une telle
personne ou le propriétaire des terrains, le cas échéant.

Les définitions « Code Minier », « Données sur les Substances Minérales », « Guinée »,
« Minerai » et « Titre minier » figurant à l’Article 1 (DEFINITIONS) sont supprimées.

Modifications apportées à l’Article 2 (INNTERPRETATION)

Au c) du premier alinéa de l’Article 2 (INTERPRETATION), l’expression « Toute référence
à la loi ou à toute autre législation » est supprimée et remplacée par les termes « Toute
référence à la Loi ».

Le e) du premier alinéa de l’Article 2 (INTERPRETATION) est supprimé et remplacé par ce
qui suit: « Toute référence à une Partie inclut les successeurs de cette Partie ou tout autre
cessionnaire autorisé. ».

Le second alinéa de l’Article 2 (INTERPRETATION) est supprimé et remplacé par ce qui
suit : « Les termes de cette Convention qui ne sont pas définis ont la signification qui leur est
conférée dans l'Avenant, le Code Minier de 1995 ou dans le Code Minier de 2011, le cas
échéant. ».

Modifications apportées à l’Article 4 (OBJET)

L’Article 4 (OBJET) est modifié comme suit :
i. les termes « Code Minier » sont complétés par les termes « de 1995 » ;
ii. les termes «définir les droits et obligations des Parties » sont supprimés et
remplacés par les termes « préciser les droits et les obligations des Parties ».
Modifications apportées à l’Article 5 (LOI APPLICABLE)
L’Article 5 (LOI APPLICABLE) est supprimé et remplacé par ce qui suit : « La présente
Convention est régie par les Lois Applicables en République de Guinée.

Les Parties reconnaissent que les droits et obligations prévus dans la présente Convention
sont régis par le Code Minier de 1995, sauf dérogation prévue dans cette Convention, ou
lorsqu'il est expressément prévu qu'ils sont régis par le Code Minier de 2011.

Les Parties conviennent qu'en cas de contradiction et/ou de divergence entre les dispositions
résultant du Code Minier de 1995 et celles de la Convention, les dispositions de cette
dernière prévaudront. ».

30 juin 2014

ET

(ee

(=

(=

EC
AVENANT N°1 A LA CONVENTION DE BASE 9.

3.6

3.6.1

3.7

3.7.1

3.7.2

3.8

3.8.1

3.9

3.9.1

Modifications apportées à l’Article 6 (GARANTIES GENERALES)

Le a) de l’Article 6 (GARANTIES GENERALES) est complété, en fin de phrase, par ce qui
suit : «, sous réserve en ce qui concerne l'état de la ratification de la Convention par une loi
; et».

Modifications apportées à l'Article 8 (CONCESSION MINIERE)

Le premier alinéa de l’Article 8 (CONCESSION MINIERE) est modifié comme suit : « Les
Parties prennent acte de ce qu'il a été octroyé par décret en date du 12 novembre 2010 à la
Société, une concession minière d'une durée de vingt-cinq (25) ans pour l'exploitation de la
bauxite, concession dont le plan et les coordonnées géographiques sont reproduites dans le
décret d'attribution dont une photocopie figure en Annexe À de la présente Convention.
Elles prennent acte également qu'en application de l'Avenant, l'Etat a étendu la durée de la
Concession Minière de vingt-quatre (24) mois.».

L’Article 8 (CONCESSION MINIERE) est complété par un second alinéa comme suit : « La
Concession Minière confère à la Société le droit exclusif d'effectuer dans le périmètre de la
Concession Minière, sans limitation de profondeur, tous les travaux d'exploitation de
gisement de bauxite. ».

Modifications apportées à l’Article 9 (ENTREE EN VIGUEUR - DUREE)

L’Article 9 (ENTREE EN VIGUEUR - DUREE) est supprimé et remplacé par ce qui suit :
«Conformément aux dispositions de l'article 11 du Code Minier de 1995, la présente
Convention, signée par les Parties, entrera en vigueur à la date du jour suivant la date de
publication au Journal Officiel de la loi ratifiant la présente Convention.

Elle restera en vigueur pendant toute la durée de validité de la Concession Minière, y
compris ses renouvellements. ».

Modifications apportées à l’Article 10 (DESCRIPTION DU PROJET)

L’Article 10 (DESCRIPTION DU PROJET) est supprimé et remplacé par ce qui suit : « Le
projet porte sur l'exploitation de la bauxite à l'intérieur du périmètre de la Concession
Minière, son transport pour son exportation par voie maritime, et/ou, le cas échéant, le
raffinage local du Produit Minier conformément aux stipulations de l'Article 20.3.3 ci-
dessous.

La Société réalisera les installations et équipements nécessaires pour pouvoir exploiter,
transporter, stocker et expédier une quantité minimale de cinq (5) millions de Tonnes Sèches
par an à partir de la Date de Première Production Commerciale.

Il s'agit, notamment, des installations suivantes :

a) Une mine de bauxite à ciel ouvert à Horé Bendia Sous-Préfecture de Koumbia (Gaoual)
qui comportera :

i. des aires de stockages et de chargement,
ii des ateliers,
ii. des installations et équipements,
iv. des centrales électriques,

v. des bureaux,

vi. une cité d'habitation pour les travailleurs ; e

30 juin 2014
AVENANT N°1 À LA CONVENTION DE BASE 10.

3.10

3.10.1

3.11

3.11.1

3.112

3.12

312.1

b) Un tronçon ferroviaire de 120 km’ environ visant à transporter le Produit Minier du
site minier à la zone portuaire située sur la rive du Rio Nuñez au niveau du village de
Bogoroya ;

c) Une zone industrielle au voisinage de la ville de Boké comprenant :
i. un dépôt ferroviaire,
äü. des bureaux,
ii, une cité d'habitation pour les travailleurs,
d) Une zone portuaire.

La Société réalisera les installations portuaires pour le déchargement de la bauxite, son
transbordement par barges pour charger des navires ainsi qu'un point de
transbordement en mer permettant le chargement de navires depuis les barges. Ces
installations portuaires comprendront un bassin d'amarrage et une ou des grue(s)
flottante(s).

La Société augmentera les capacités des installations et équipements pour produire au
moins dix (10) millions de Tonnes Sèches par an au plus tard dans les cinq (5) ans suivant la
Date de Première Production Commerciale. ».

Modifications apportées à l’Article 11 (INVESTISSEMENTS)

L’Article 11 (INVESTISSEMENTS) est complété à la suite des termes « er décisions » par
ce qui suit : « relatives aux infrastructures ».

Modifications apportées à l’Article 12 (TRAVAUX DE RECHERCHES)

Le titre de l’Article 12 « TRAVAUX DE RECHERCHES » ainsi que la lettre de l’Article 12
sont corrigés pour mettre au singulier le terme « Recherche ».

Les premiers alinéas de l’Article 12 (TRAVAUX DE RECHERCHES, devenu TRAVAUX
DE RECHERCHE) sont modifiés comme suit :
i. Le terme « Code Minier » est complété par « de 1995 »;

ii.  L’expression « le 31 Janvier de chaque Année Civile » est supprimée et remplacée
par l’expression « le 31 janvier de chaque Année » ;

ii. Au premier alinéa, le terme « Travaux de Recherches », corrigé comme au 3.11.1,
est complété par les termes « relativement à la bauxite ».
Modifications apportées à l’Article 13 (TRAVAUX DE DEVELOPPEMENT)
L’Article 13 (TRAVAUX DE DEVELOPPEMENT) est supprimé et remplacé par ce qui
suit :
«13.1 Réalisation des Travaux de Développement
La Société est tenue de commencer et de poursuivre les Travaux de Développement

conformément au chronogramme joint en Annexe C, afin de débuter l'exploitation du
Produit Minier dans les délais et volumes prévus par la Convention.

13.1 Réalisation des Travaux de Développement
La Société s'engage à réaliser les travaux de Développement relativement à l'extension de la

production à dix (10) millions de Tonnes Sèches par an au plus tard dans les cinq (5) Années
suivant la Date de Première Production Commerciale. ». 7

30 juin 2014

K

CR

CT

CT

EC

(FEES

ET CT

Lens

Le

C

TT €

(ee

€

(ES
AVENANT N°1 A LA CONVENTION DE BASE il

3.13

3.13.1

Modifications apportées à l’Article 14 (TRAVAUX D'EXPLOITATION)
L’Article 14 (TRAVAUX D'EXPLOITATION) est supprimé et remplacé par ce qui suit :
«14.1 Début de l’Exploitation

La Société s'engage à débuter l'exploitation du Produit Minier au plus tard dans les
cinquante-quatre (54) mois suivant la Date d'Entrée en Vigueur.

A défaut de débuter l'exploitation du Produit Minier dans les douze (12) mois du délai
susvisé, l'État pourra révoquer la Concession Minière selon les dispositions prévues au
Code Minier de 1995.

La Société devra informer le Ministre de la date de démarrage de l'exploitation du Produit
Minier avec un préavis minimum de trente (30) Jours.

14.2 Date de Première Production Commerciale

La Société s'engage à atteindre la Date de Première Production Commerciale au plus tard
dans les soixante (60) mois suivant la Date d'Entrée en Vigueur.

La Date de Première Production Commerciale sera considérée comme effective (la « Date
Réelle de Première Production Commerciale ») lorsque la production de Produit Minier
aura atteint au minimum deux cent cinquante mille (250 000) Tonnes Sèches par mois sur
une période continue de trois (3) mois.

La Direction Nationale des Mines et la Société élaboreront un procès-verbal constatant la
Date de la Première Production Commerciale, procès-verbal qui sera transmis à
l'administration des impôts et des douanes.

14.3 Exploitation minière

La Société s'engage à conduire ses Opérations Minières avec diligence selon les Règles de
l'Art Minier, et notamment dans des conditions de sécurité, conformes aux normes
internationales de pratique courante de l'industrie minière et de manière à assurer
l'exploitation rationnelle des ressources minérales nationales.

14.4 Obligations de la Société pendant la période d'exploitation

14.4.1 Programme des travaux

La Société doit soumettre pour information au Ministre, au plus tard le 30 octobre de
chaque année, un programme de travaux incluant la capacité prévue de l'exploitation, les
quantités annuelles estimées de Produit Minier, ainsi que les moyens de production. Il est
également joint un rapport complet sur les Opérations Minières au 30 septembre de l'année
en cours sur la période s'étendant depuis le ler octobre de l'année passée.

144.2 Avis de changements

La Société doit informer dans les meilleurs délais le Ministre de tout projet de changement

important dans ses Opérations Minières (changement de méthode, modification du
programme de production, agrandissements/extensions, …) et au plus tard un (1) mois à

1 ere s \

30 juin 2014
AVENANT N°1 A LA CONVENTION DE BASE 12.

3.14

3.14.1

14.4.3 Cessation des opérations

Si l'activité d'exploitation de la Société est suspendue ou restreinte gravement pendant une
période de plus de dix-huit (18) mois consécutifs, la Société est réputée ne pas répondre aux
exigences du programme minimum de travaux avec diligence et l'État peut révoquer la
Concession Minière dans les conditions prévues par le Code Minier de 1995. ».

Modifications apportées à l'Article 15 (INFRASTRUCTURES)

L’Article 15 (INFRASTRUCTURES) est supprimé et remplacé par ce qui suit :
«15.1 Droit d'accès

15.1.1 Aux infrastructures publiques existantes

L'Etat s'engage à ce que la Société ait accès et puisse utiliser les infrastructures publiques
ou à vocation publique telles que routes, ponts, terrains d'aviation, installations portuaires
et ferroviaires, installations connexes de transport ou autres, ainsi que les canalisations
d'eau, d'électricité ou les voies de communication, établies ou aménagées par un organisme
ou une entité détenu ou contrôlé par "État, à | ‘exception des forces armées, sans avoir à
payer des redevances excédant celles payées par les usagers professionnels ou les sociétés
ayant une activité identique à celle de la Société.

La Société respecte les conditions d'accès et d'utilisation applicables à ces installations.
15.1.2 Aux infrastructures de l'ANAIM

Dans la mesure où les capacités de l'installation le permettent techniquement et sans que
cela ne porte préjudice aux activités des utilisateurs actuels, l'État s'engage à accorder à la
Société un droit d'accès pour l'utilisation du chemin de fer et du chenal gérés par l'ANAIM
moyennant des redevances identiques à celles appliquées aux utilisateurs miniers actuels.

Les conditions particulières de ce droit d'accès feront, le cas échéant, l'objet d'un accord
particulier.

15.2 Développement et entretien des infrastructures
15.2.1 Construction au sein du périmètre de la Concession Minière

Sous réserve des dispositions du Code Minier de 2011 relatives aux zones fermées, protégées
ou interdites et sous réserve des conditions énoncées aux présentes, notamment pour
l'indemnisation des Utilisateurs et/ou Occupants Fonciers, la Société peut, à l'intérieur du
périmètre de la Concession Minière, entreprendre les travaux et activités, établir des
installations et construire des bâtiments utiles ou annexes à la réalisation des Opérations
Minières.

À cet effet, aucune autorisation préalable n'est requise par la Société pour entreprendre sur
le périmètre de la Concession Minière les travaux et activités nécessaires pour

l'établissement de la mine de bauxite à ciel ouvert à Horé Bendia Sous-Préfecture de
Koumbia (Gaoual).

Toutefois, la Société doit obtenir auprès du ministre concerné les autorisations pour les
activités suivantes :

a) Dégagement du sol des arbres, arbustes et autres obstacles, et coupe du bois
nécessaires aux activités du titulaire en dehors des terrains dont la Société a la

30 juin 2014
AVENANT N°1 A LA CONVENTION DE BASE 13.

b) Exploitation des chutes d'eau non utilisées ni réservées et aménagement de ces
chutes pour les besoins de ses activités ;

c) Implantation d'installations de préparation, de concentration ou de traitement
chimique ou métallurgique :

d) Création ou aménagement de routes, canaux, pipelines, canalisations, convoyeurs
ou autres ouvrages de surface servant au transport de produits en dehors des
terrains dont la Société a la propriété ;

e) Création ou aménagement de chemins de fer, ports maritimes ou fluviaux et
aéroports.

Le Ministre peut exiger des modifications visant à limiter ou éliminer tout danger à la santé,
la sécurité ou au bien-être des employés ou du public ou tout impact négatif sur
l'environnement qui résulte de la construction d'une infrastructure en vertu du présent

paragraphe.
15.2.2 Construction en dehors du périmètre de la Concession Minière

L'Etat garantit à la Société qu'il l'autorisera à réaliser les infrastructures nécessaires à la
réalisation des Opérations Minières en dehors du périmètre de la Concession Minière. À cet
effet, l'Etat lui accordera des droits d'utilisation du domaine public et, le cas échéant,
facilitera les mesures d'expropriation pour que la Société puisse disposer des terrains
nécessaires à la réalisation desdites infrastructures et s'engage à agir pour faciliter
l'obtention par la Société des permis et/ou autorisations nécessaires conformément aux
dispositions des Lois, dans les meilleurs délais.

15.2.3 Dispositions spécifiques aux infrastructures de transport (chemin de fer) et
d'évacuation (port)

Il est expressément convenu que l'Etat accordera à la Société, pour la mise en place des
infrastructures de transport et d'évacuation telles que visées dans l'étude de faisabilité, une
ou plusieurs concessions d'infrastructures sous la forme de Build Operate Transfer (BOT).

La Société supportera la totalité de l'investissement nécessaire à la mise en place de ces
infrastructures et réalisera les études et assurera l'exploitation et l'entretien de ces
infrastructures.

À l'expiration de la période d'amortissement de l'investissement à laquelle s'ajoute une
période de cinq (5) ans, la Société transférera gratuitement à l'Etat les infrastructures ainsi
réalisées.

Après le transfert de l'infrastructure à l'Etat et jusqu'à l'expiration de la présente
Convention, la Société conservera néanmoins le droit d'exploiter et de maintenir
l'infrastructure, contre le versement à l'Etat d'une redevance fixée selon les mêmes principes
que ceux appliqués aux infrastructures similaires. Elle aura un droit prioritaire pour l'accès
et l'utilisation de l'infrastructure ainsi réalisée, et l'utilisation par un tiers se fera (i) avec
l'accord de la Société, qui ne pourra refuser que pour de justes motifs, (ii) ne devra en
aucun cas nuire aux activités de la Société, et (ii) moyennant paiement par le tiers d'une
rémunération calculée selon les termes et conditions qui devront être convenus entre les
parties.

Les modalités relatives au financement, à la construction, à l'exploitation et à la
maintenance desdites infrastructures seront spécifiées dans un accord entre l'Etat, la Société
et, le cas échéant, les bailleurs de fonds.

€

30 juin 2014
AVENANT N°1 À LA CONVENTION DE BASE 14.

15.3 Utilisation des infrastructures construites par la Société

La Société a la priorité d'utilisation pour toute infrastructure qu'elle a construite.

Les voies de communications établies ou aménagées par la Société à l'intérieur ou à
l'extérieur du périmètre de la Concession Minière, peuvent être utilisées par l'Etat ou par
les tiers qui en feront la demande lorsqu'il n'en résultera aucun obstacle ni aucune gêne
substantielle pour les Opérations Minières.

La Société peut restreindre ou interdire l'accès aux routes situées dans le périmètre de la

Concession Minière si un tel accès pose un danger pour les utilisateurs ou le personnel,
pour des raisons de nuisances ou d'obstruction pour les Opérations Minières.

15.4 Matériaux de construction

La Société peut disposer, conformément aux Lois Applicables, pour les besoins de ses
Opérations Minières, des matériaux de construction dont les travaux d'exploitation
entraînent nécessairement l'abattage.

L'Etat, ou dans les cas déterminés par l'Etat, l'Utilisateur et/ou Occupant Foncier peut
réclamer, s'il y a lieu, la disposition de ceux de ces matériaux qui ne seraient pas utilisés par
la Société dans les conditions précitées.

15.5 Droit des tiers au pâturage et à la culture

Dans l'exercice des droits qui lui sont conférés par la Concession Minière, la Société doit
tenir compte et minimiser l'impact sur les droits des tiers, Utilisateurs et/ou Occupants
Fonciers, qui subsistent au moment de la Date d'Entrée en Vigueur et qui ont été dûment
autorisés par l'État (droits de pêche, de pâturage, de coupe de bois et d'agriculture ou
servitudes de passage).

La Société doit accorder aux Utilisateurs et/ou Occupants Fonciers à l'intérieur de la
Concession Minière, un droit de pâturage ou la possibilité de cultiver, sous réserve que
l'exercice de telles activités ne nuise pas aux Opérations Minières.

15.6 Indemnisation d’un Utilisateur et/ou Occupant Foncier
Les droits conférés par la Concession Minière n'éteignent pas le droit de propriété. Aucuns

travaux d'exploitation ou autres travaux annexes ne peuvent être réalisés sur un terrain sans
le consentement exprès du propriétaire foncier, et de l'Utilisateur et/ou Occupant Foncier.

La Société peut occuper, dans le périmètre de la Concession Minière, les terrains
nécessaires à ses Opérations Minières, s'il y est autorisé par arrêté du Ministre.

La Société doit verser une indemnité à ces Utilisateurs et/ou Occupants Fonciers, en vue de
couvrir le trouble (perte d'usage, de titre foncier, d'habitation, de récoltes) subis par ceux-
ci.

L'indemnisation doit comprendre la juste valeur marchande de toute perte de récoltes, les
frais de déménagement, les coûts associés à l'établissement de nouveaux droits de passage,
d'accès et d'usage, et tout autre frais résultant d'une telle relocalisation.

Si la Société et les Utilisateurs et/ou Occupants Fonciers présents avant la date de signature
de la Convention s'entendent sur une relocalisation dans un nouvel emplacement au lieu, en
tout ou en partie, d'une indemnisation financière, la Société, en collaboration avec ces
Utilisateurs et/ou Occupants Fonciers, doit procéder à la relocalisation de ceux-ci. Tout
arrangement et toute indemnisation doivent être convenus et versés préalablement à la

relocalisati £

30 juin 2014
©

CT

(ie

AVENANT N°1 À LA CONVENTION DE BASE 15.

3.15

3.15.1

3.15.2

3.153

À la demande de la Société, l'Etat assiste cette dernière dans les discussions avec les
Utilisateurs et/ou Occupants Fonciers.

En l'absence de consentement de l'Utilisateur et/ou Occupant Foncier, celui-ci peut se voir
imposer par l'Etat, conformément à la réglementation en vigueur, contre une adéquate et
préalable indemnisation, l'obligation de laisser effectuer les travaux sur sa propriété et de
ne pas les entraver. Le prix du terrain ou des indemnités dues à raison de l'établissement des
servitudes ou d'autres démembrements de droits réels ou de l'occupation, est fixé comme en
matière d'expropriation.

Lorsque l'intérêt public l'exige, la Société peut faire poursuivre l'expropriation des
immeubles et terrains nécessaires aux travaux miniers et aux installations indispensables à
l'exploitation, dans les conditions prévues par les textes en vigueur.

15.7 Coopération en situation de conflit

La Société peut se prévaloir de tous les droits prévus dans la présente Convention et le
Ministre s'engage à collaborer avec la Société en cas de difficultés ou d'interférences avec
des tiers opérant dans un cadre législatif conflictuel. »

Modifications apportées à l’Article 16 (VENTE DES PRODUITS MINIERS)

L’Article 16.2 (Accès de l’Etat au Produit Minier) est supprimé et remplacé par ce qui suit :
« L'Etat, ou toute entité agissant en son nom, peut demander à la Société de conclure un
contrat d'achat pour l'Année Civile suivante portant sur un pourcentage maximum de
Produit Minier correspondant à la participation de l'Etat dans la Société.

Cette demande doit être notifiée à la Société au plus tard à la fin du premier semestre d'une
Année Civile, pour les contrats d'achat portant sur la production de l'Année Civile suivante,
ou au plus tard, avant la conclusion d'un contrat de vente de Produit Minier à long terme.

La Société est tenue d'examiner cette demande et d'offrir un tel contrat aux conditions
financières du marché en vigueur et pour des conditions au moins équivalentes à celles
offertes par les autres acheteurs, quantités et durées similaires, dans le cadre de contrats
d'approvisionnement qu'elle aurait conclus avec des tiers.

Il est expressément convenu et accepté par l'Etat que la Société n'est tenue à aucune
obligation de lui vendre du Produit Minier si, au moment de la réception de la demande de
l'Etat, elle est liée par des contrats d'approvisionnement de longue durée ne lui permettant
pas de satisfaire à une telle demande. ».

Le titre de l’Article 16.3 « Avis de vente à une Société Affiliée » est supprimé et remplacé par
le titre suivant : « Droit de préemption ».

L’Article 16.3 (Avis de vente à une Société Affiliée, devenu Droit de préemption) est
supprimé et remplacé par ce qui suit : « En application du Code Minier de 2011, lorsque le
Produit Minier est vendu dans le cadre d'un marché non concurrentiel ou à une Société
Affliée, la Société doit, au moins trente (30) Jours avant la conclusion de la convention
d'achat préalable ou de tout contrat similaire fixant les conditions de détermination des prix
à long terme, notifier la conclusion d'un tel accord et fournir au Ministre et au ministre en
charge des finances, ou à toute entité désignée par l'Etat pour agir en son nom et pour son
compte, toutes les informations, données et conditions du contrat de vente permettant de
déterminer les prix, escomptes et commissions ayant trait à une telle vente.

Cette information est traitée par l'État comme étant conndeniee7

30 juin 2014
AVENANT N°1 4 LA CONVENTION DE BASE 16.

3.15.4

3.16

3.16.1

3.17

3.17.1

3.17.2

3.17.3

3.18

3.18.1

3.18.2

Si, le Ministre, le ministre en charge des finances ou l'entité désignée par l'Etat pour agir en
son nom el pour son comple, estime que les conditions de la vente reflètent un prix inférieur
au prix de pleine concurrence, l'Etat ou toute entité agissant en son nom et pour son compte
peut exercer le droit de préemption prévu à l'article 138-II du Code Minier de 2011 et
acheter le Produit Minier objet de la vente projetée, aux conditions financières du marché et
pour des quantités et durées similaires, étant précisé toutefois que les quantités vendues par
la Société au titre de l'Article 16.2 et au titre de cet Article 16.3 ne peuvent excéder
cinquante pourcent (50%) de la production totale de Produit Minier issu de la Concession
Minière.

En l'absence d'objections de la part du Ministre, du ministre en charge des finances ou de
l'entité désignée par l'Etat pour agir en son nom et pour son compte sur la convention ainsi
communiquée, dans la période de trente (30) Jours susvisée, la convention sera considérée
approuvée et l'Etat ne pourra exercer le droit de préemption prévu à l'article 138-I du
Code Minier de 2011. ».

Le dernier alinéa de l’Article 16.4 (Vérification des ventes de Produit Minier) est supprimé
et remplacé par ce qui suit : «A l'issue de cette procédure et le cas échéant, la Société fera
l'objet d'un réajustement de son résultat imposable pour la période visée et paiera sans
délai les impôts et taxes ainsi éludés. ».

Modifications apportées à l’Article 17 (ENTRETIEN ET INSPECTION)

Le troisième alinéa de l'Article 17.2 est complété par ce qui suit: «ou faire tester ou
examiner le dispositif de pesée par tout intervenant extérieur. ».

Modifications apportées à l’Article 18 (INFORMATION ET RAPPORTS)

Dans l’ensemble de l'Article 18 (INFORMATION ET RAPPORTS), les termes « Code
Minier » sont complétés par les termes « de 1995 »et les termes « Année Civile » sont
supprimés et remplacés par le terme « Année ».

Au troisième alinéa de l’Article 18.1 (Tenue des dossiers et rapports), les termes
«Substances Bauxitiques » sont supprimés et remplacés par les termes « Substances
Minérales ».

A l'Article 18.5 (Rapport annuel sur la convention du développement communautaire), les
termes «convention du développement communautaire », y compris dans le titre, sont
supprimés et remplacés par les termes «convention de développement de la communauté
locale ».

Modifications apportées à l’Article 19 (PARTICIPATION AU CAPITAL ACTION)

Le titre de l’Article 19 « PARTICIPATION AU CAPITAL ACTION » est supprimé et
remplacé par le titre suivant : « PARTICIPATION DE L'ETAT AU CAPITAL ».

L’Article 19 (PARTICIPATION AU CAPITAL ACTION, devenu PARTICIPATION DE
L'ETAT AU CAPITAL) est supprimé et remplacé par ce qui suit :

«19.1 Participation de l'Etat au capital de la Société

En contrepartie de la Convention, l'Etat recevra, à titre d'apport en nature, dix pour cent
(10%) des actions composant le capital social de la ve

30 juin 2014
AVENANT N°1 À LA CONVENTION DE BASE 17.

3.19

3.19.1

3.192

3.19.3

Cette participation de l'Etat qui est gratuite et non diluable est régie par les dispositions de
l'article 150 du Code Minier de 2011. Sous réserve des dispositions du présent Article, les
actions détenues par l'État confèreront à l'Etat les mêmes droits et obligations que celles
détenues par les autres actionnaires, conformément à l'Acte uniforme de l'OHADA relatif au
Droit des Sociétés Commerciales et du Groupement d'Intérêt Economique.

Les actions remises à l'Etat constituent une catégorie particulière d'actions (i) qui ne sont
pas diluables même en cas de non-participation de l'Etat à une augmentation de capital,
l'apport en nature étant réévalué à due concurrence, et (ii) qui ouvrent droit à la nomination
par cette catégorie d'actions de deux (2) administrateurs au sein du conseil d'administration
de la Société. Cette participation est libre de toutes charges et aucune contribution
financière ne peut, en contrepartie, être demandée à l'Etat. Elle ne peut faire l'objet de
nantissement ou d'hypothèque.

Les actions de l'Etat peuvent être transférées librement à toute autorité ou agence publique
ou à toute société contrôlée de l'Etat.

19.2 Capitalisation de la Société

Le capital social de la Société devra être en conformité avec les règles de capitalisation
applicables en République de Guinée, et avec le ratio emprunt (prêts d'actionnaires inclus)/
capital social prévu au plan de financement en Annexe E. ».

Modifications apportées à l'Article 20 (DROITS, OBLIGATIONS ET GARANTIES
DE LA SOCIETE)

Le point b) de l’unique alinéa de l'Article 20.1 (Déclarations et garanties) est supprimé et
remplacé par ce qui suit : « b) La Société est une personne morale, dûment constituée en tant
que société de droit guinéen conformément à l'acte uniforme relatif aux droits des sociétés
commerciales et du Groupement d'Intérêt Économique (GIE) du 30 janvier 2014, adopté
dans le cadre du traité de l'OHADA et déclare être dûment organisée et exister en vertu des
lois et règlements en vigueur en République de Guinée, ses statuts ayant été mis en
conformité après ledit acte uniforme ; ».

Au point d) de l’unique alinéa de l’Article 20.1 (Déclarations et garanties), les termes « /eurs
obligations et leurs objectifs » sont supprimés et remplacés par les termes « ses obligations
et objectifs » et le renvoi est modifié pour assurer le renvoi aux stipulations relatives à la
force majeure de la Convention de Base Modifiée.

L’Article 20.2 (Bonne Gouvernance), comme suit, est inséré dans la Convention :
«20.2 Bonne gouvernance

La Société s'abstient, dans le cadre de l'exécution de la Convention, de tout comportement
de corruption, de paiement de pot-de-vin pour l'obtention de tout droit, titre, exonération ou
avantage.

La Société prend toutes les dispositions utiles à une mise en œuvre du code de bonne
conduite conclu avec le Ministre en application de l'article 155 du Code Minier de 2011.

Dans le cas où la Société, ou ses actionnaires de référence, font partie de sociétés ou de
groupes de sociétés appliquant déjà des codes de bonne conduite, la Société veille à
appliquer en République de Guinée les normes du code de bonne conduite qui sont les plus
contraignantes en matière de bonne gouvernance.

La Société publie chaque année son plan de surveillance contre la corruption dans les
conditions fixées à l'article 156 du Code Minier de 2011. F4

30 juin 2014
AVENANT N°1 A LA CONVENTION DE BASE 18

3.20

3.20.1

L’Article 20.2 (Obligation de la Société) est modifié comme suit et devient l’Article 20.3 de
la Convention de Base Modifiée :

i.  L’Article 20.2.1.1 (Mobilisation des fonds) est supprimé et remplacé par ce qui suit :
« Le plan de financement du projet est donné en Annexe E de la Convention. » :

ii. Le second alinéa de l’Article 20.2.1.2 (Modifications possibles pour faciliter le
financement) est supprimé ;

ii.  L’Article 20.2.1.3 (Déclaration obligatoire) est complété après les termes « Société
Affiliée » par les termes « ou d'un actionnaire de la Société » ;

iv.  L’Article 20.2.3 (Construction d’une raffinerie d’alumine) est modifié comme suit :
1. Les erreurs suivantes sont corrigées :
a) au deuxième alinéa, l’accent aiguë est ajouté au terme « modalites » ; et
b) au dernier alinéa le terme « durée » est mis au pluriel.
2. Les termes suivants sont complétés comme suit :

a) au troisième alinéa, le terme « Concession » est complété par le terme
« Minière » ;

b) au dernier alinéa le terme « Guinée » est complété par « République de ».

v. Les articles 20.2.4 et 20.2.5 sont ajoutés et constituent ainsi les Articles 20.3.4 et
20.3.5 de la Convention de Base Modifiée, comme suit :

«20.3.4 Obligations relatives aux assurances

La Société, ainsi que les entreprises travaillant pour son compte, sont soumises aux
dispositions du code des assurances de la République de Guinée. La couverture des
risques inhérents aux activités de la Société en République de Guinée est obligatoire
et se fait auprès d'une société agréée en République de Guinée, sauf si la couverture
de tels risques n'est pas assurable auprès d'une telle société. Dans ce cas, les
risques qui excèdent la capacité de rétention des sociétés d'assurance agréées en
République de Guinée peuvent, pour l'excédent, être souscrits auprès de sociétés
étrangères.

20.3.5 Transport

La Société a le droit, pendant la durée de validité de la Concession Minière et les six
(6) mois qui suivent son expiration, de transporter ou faire transporter les Produits
Miniers du site d'exploitation jusqu'aux lieux de stockage, de traitement et de
chargement. ».

Modifications apportées à l'Article 21 (DROITS DE LA SOCIETE ET
OBLIGATIONS DE L'ETAT)

Le premier alinéa de l’Article 21.1 (Obligations de l’Etat) est supprimé et remplacé par ce
qui suit :

« L'État s'engage à satisfaire aux obligations souscrites par lui ou mises à sa charge dans le

cadre de la présente Convention, celles du Code Minier de 1995, celles du Code Minier de
2011 qui sont expressément visées dans la présente Convention et celles de la Concession

Minière. É

30 juin 2014
AVENANT N°1 A LA CONVENTION DE BASE 19.

3.20.2

3.20.3

3.20.4

3.21

321.1

Le premier alinéa de l’Article 21.2 (Droit de la Société) est supprimé et remplacé par ce qui
suit :

« Sous réserve des dispositions spécifiques contenues dans la présente Convention et/ou le
Code Minier de 1995, et/ou le Code Minier de 2011 (tel qu'expressément visées dans la
présente Convention), la Société jouira des droits à elle conférés par la présente Convention,
le Code Minier de 1995, le Code Minier de 2011 (tel qu'expressément visé dans la présente
Convention) et la Concession Minière. ».

Les erreurs de frappe suivantes sont corrigées :

i. Au deuxième alinéa de l’Article 21.1 (Obligations de l'Etat) « sarsifait » est corrigé
comme suit : « satisfait »

ii. Au point j) du second alinéa de l’Article 21.2 (Droit de la Société) « Oéprations »
est corrigé comme suit : « Opérations ».

Dans l’ensemble de l’Article 21 (DROITS DE LA SOCIETE ET OBLIGATIONS DE
L'ETAT), le terme « Guinée » est complété par « République de ».

Modifications apportées à l’Article 22 (EMPLOI DU PERSONNEL)
L’Article 22 (EMPLOI DU PERSONNEL) est supprimé et remplacé par ce qui suit :
«22.1 Conformité avec les normes de travail

La Société devra se conformer aux dispositions du Code du Travail et du Code de la Sécurité
Sociale applicable en République de Guinée.

Conformément à l'article 147 du Code Minier de 2011, la Société s'engage à ne pas
employer de personnes de moins de dix-huit (18) ans dans la mine, ni sous terre, ni pour des
travaux à ciel ouvert, ni au fonctionnement de machines servant à hisser ou déplacer des
objets, ni à celui de treuils servant à remonter ou redescendre des personnes, ni enfin à être
préposée au dynamitage.

22.2 Emploi du personnel guinéen

Dès le démarrage des Opérations Minières, la Société devra :

(a) Employer exclusivement du personnel guinéen pour les travaux ne nécessitant pas de
qualification ;

(b) Assurer en priorité, l'emploi de personnel guinéen qualifié pour les besoins des
Opérations Minières ;

€) Contribuer à la formation de ce personnel en vue de permettre son accession à tout
emploi d'ouvrier qualifié, d'agent de maîtrise, de cadre et de directeur.

En application du Code Minier de 2011, à la fin de chaque Année suivant la Date d'Entrée
en Vigueur, la Société établira, en accord avec l'Office National de la Formation et du
Perfectionnement Professionnel (ONFPP) ou tout service en tenant lieu, un plan de
recrutement du personnel guinéen pour les années suivantes en vue de parvenir à une
participation de plus en plus large du personnel guinéen aux Opérations Minières ; étant
entendu que cing (5) Années après la Date de Première Production Commerciale les
employés guinéens devront constituer 95% du personnel utilisé par la Société pour les
Travaux d'Exploitation. Ce quota ne sera pas applicable pour les Travaux de Recherches et
les Travaux de he

30 juin 2014
AVENANT N°1 A LA CONVENTION DE BASE 20.

3.22

3.22.1

3.22.2

3.22.3

La Société s'engage à établir un plan de carrière et de replacement pour tous les employés,
notamment ceux occupant des postes à responsabilité, d'encadrement et de la direction, ou
pour tout emploi nécessitant une expertise particulière.

22.3 Emploi du personnel expatrié
Sous réserve de ce qui est prévu à l'article 22.2 de la Convention, la Société pourra

employer un nombre raisonnable de travailleurs expatriés détenant une spécialité, des
compétences ou des connaissances particulières.

À la demande de la Société, et suite au dépôt des pièces justificatives requises, l'État
s'engage à accorder au personnel expatrié, les autorisations requises, incluant les visas
d'entrée et de sortie, les permis de travail ou tout autre permis requis par la loi. Les
employés expatriés de la Société et ceux des entreprises travaillant pour leur compte doivent
bénéficier d'un permis de travail délivré par l'Agence Guinéenne pour la Promotion de
l'Emploi (AGUIPE). Ce permis ne peut excéder trois (3) ans et est renouvelable une fois.

22.4 Formation du personnel

Pendant la phase de développement, la Société s'engage à présenter, aux ministères en
charge de la formation professionnelle et des mines, un plan de formation des cadres
guinéens pour leur permettre d'acquérir les compétences exigées par le management de
l'entreprise afin d'occuper des postes d'encadrement.

La Société et les entreprises travaillant pour son compte sont tenus d'établir et de soumettre
à l'approbation de l'ONFPP ou tout service en tenant lieu, un programme de formation et
de perfectionnement qui favorise le plus possible le transfert de technologie et de
compétence au bénéfice des entreprises et du personnel guinéen.

22.5 Régime fiscal et douanier applicable aux employés

Conformément à l'article 169 du Code Minier de 2011, les salariés, y compris les expatriés,
employés par la Société sont soumis à l'impôt sur le revenu en République de Guinée en
application des dispositions des articles 61 à 70 du Code Général des Impôts.

En application des dispositions de l'article 170-A du Code Minier de 2011, les effets
personnels importés par les employés expatriés de la Société, sont exonérés de droits de
douane. On entend par effets personnels, les effets à usage domestique et n'ayant aucun
caractère commercial, dans la mesure où ils sont importés en quantité raisonnable. ».

Modifications apportées à l’Article 23 (SOUS-TRAITANCE)

La partie de phrase suivante du premier alinéa de l'Article 23.1 (Sous-traitance) est
supprimé: «, sous réserve de dispositions contraires contenues dans la présente
Convention, »

Le second alinéa de l’Article 23.1 (Sous-traitance) est supprimé et remplacé par ce qui suit :
«Les Sous-Traitants Directs bénéficient pour la réalisation des Opérations Minières qui
leur sont ainsi sous-traitées des stipulations de la Convention dont il est précisé qu'elles leur
sont expressément applicables. »

L'Article 23.3 (Préférence aux biens et services guinéens) est supprimé et remplacé par ce
qui suit : « La Société ainsi que les entreprises travaillant pour son compte doivent accorder
la préférence aux entreprises guinéennes pour tous contrats notamment d'achat, de
construction, d'approvisionnement ou de prestation de services, y compris les contrats
d'expédition, d'assurances et de transport de marchandises, à condition qu'elles offrent des

prix, quantités, qualités et délais de livraison comparable: et NA

30 juin 2014

AVENANT N°1 A LA CONVENTION DE BASE 21

3.23

3.23.1

3.24

3.24.1

La Société applique le plan de soutien à la création et au renforcement des capacités des
PME/PMI et entreprises appartenant ou contrôlées par des guinéens avec lesquelles elle
contracte les contrats sus-visés, tel que soumis aux autorités conformément à l'Avenant.

Pour tout contrat d'un montant supérieur à cent mille (100.000) US dollars, la Société
sélectionnera ses Sous-Traitants Directs par appel d'offres ou par toutes autres méthodes
appropriées en usage dans l'industrie minière internationale. Lorsque ce montant est
supérieur ou égal à un million cinq cent mille (1.500.000) US dollars, l'appel d'offres doit
être international.

Au plus tard le 30 avril de chaque Année, la Société fournira au Ministre ou la structure
désignée par lui une liste des contrats d'un montant supérieur à deux cent cinquante mille
(250.000) US dollars passés au cours de l'Année Civile précédente avec des sociétés
guinéennes. ».

Modifications apportées à l’Article 24 (FRET ET TRANSPORTS MARITIMES)

Le terme «TRANSPORTS MARITIMES» dans le titre de l’Article 24 «FRET ET
TRANSPORTS MARITIMES» est mis en singulier.

Modifications apportées à l’Article 25 (CONVENTION DE DEVELOPPEMENT DE
LA COMMUNAUTE LOCALE)

L’Article 25 (CONVENTION DE DEVELOPPEMENT DE LA COMMUNAUTE
LOCALE) est modifié comme suit :

i. le préambule de l'Article 25 (CONVENTION DE DEVELOPPEMENT DE LA
COMMUNAUTE LOCALE) est supprimé et remplacé par ce qui suit : « En application
du Code Minier de 2011 et dans le but de promouvoir le développement économique et
social, la Société s'engage, dans le cadre du plan de développement régional, à
conclure une convention de développement avec la communauté locale résidant sur ou
à proximité immédiate de la Concession Minière et sur les autres territoires impactés
par le projet (chemin de fer, port) selon les modalités convenues. ».

ii. l'Article 25.1 (Dispositions de la convention de développement de la communauté
locale) est supprimé et remplacé par ce qui suit : « La convention de développement de
la communauté locale est négociée entre la Société et le représentant officiel de la
communauté locale.

L'objet de cette convention est de créer les conditions favorisant une gestion efficace et
transparente de la contribution versée par la Société à un fonds de développement
communautaire, notamment géré par les communautés directement concernées (le
"FDC") en tenant compte du renforcement des capacités des communautés locales à la
planification et à la mise en œuvre de leur programme de développement
communautaire.

Les modalités de la mise en œuvre de la convention de développement de la
communauté locale seront conformes à la présentation générale figurant dans la partie
mitigation des impacts sociaux de l'Etude d'Impact Environnemental et Social (EIES)
approuvée par l'Etat, notamment concernant la fondation qui servira de support à la
convention.

Les Parties reconnaissent que la convention de développement de la communauté locale
doit comprendre, entre autres, les dispositions relatives à la formation des populations
locales et plus généralement des guinéens, les mesures à prendre pour la protection de
l'environnement et la santé des populations, et les processus pour le développement de
projets à vocation sociale. ».

30 juin 2014
AVENANT N°1 À LA CONVENTION DE BASE 22.

3.25

3.25.1

3.25.2

ii. L’Article 25.2 (Obligation de respecter les traditions locales) est complété après les
termes « dans l'élaboration » par les termes « et l'application ».

iv.  L’Article 25.3 (Approbation de la convention de développement de la communauté
locale) est modifié comme suit :

1. Les termes «Jours ouvrables » au deuxième alinéa sont supprimés et remplacés
par les termes « Jours Ouvrés » :

2. Le dernier alinéa est supprimé et remplacé par ce qui suit: « La convention de
développement de la communauté locale devra être signée dans le délai visé dans
le chronogramme donné en Annexe C. ».

v. L'article 25.4 suivant est ajouté :

«25.4 Transparence

Les principes de transparence et de consultation seront appliqués à la gestion du FDC
ainsi qu'à la convention de développement de la communauté locale, laquelle est
publiée et rendue accessible à la population concernée. ».

Insertion de l’article 26 (DISPOSITIONS RELATIVES À LA SECURITE ET A
L’'HYGIENE AU TRAVAIL)

La Convention de Base est complétée par l’article 26 (DISPOSITIONS RELATIVES A LA
SECURITE ET A L'HYGIENE AU TRAVAIL) comme suit : « En application du Code
Minier de 2011, la Société est responsable du respect des normes d'hygiène et de sécurité les
plus avancées telles qu'établies par le ministère en charge des mines en collaboration avec
les ministères en charge de la santé publique, du travail, de la sécurité sociale et de
l'environnement.

Dans les cas où ces normes sont inférieures à celles applicables aux actionnaires de
référence de la Société pour les mêmes activités dans d'autres pays, la Société est tenue de
prendre et d'appliquer ces dernières afin d'assurer les conditions optimales d'hygiène et de
sécurité des travailleurs.

La réglementation interne de la Société en matière de sécurité et d'hygiène est soumise à
l'approbation préalable de la Direction Nationale des Mines après avis favorable du Comité
d'Evaluation des Impacts Sanitaires et Environnementaux (C.E.L.S.E). Une fois approuvés,
ces règlements sont affichés dans les lieux les plus visibles et où les travailleurs de la mine
peuvent en prendre connaissance.

La réglementation en matière d'hygiène et de sécurité s'impose également aux entrepreneurs
et sous-traitants avec lesquels la Société développe et exploite le site.

Conformément aux usages dans l'industrie minière internationale, la Société met en place un
système de protection des travailleurs contre les maladies professionnelles et les accidents
de travail qui comporte des dispositions relatives à l'application des normes et des
procédures définies par les politiques nationales de santé et sécurité sociale dans le cadre de
l'exploitation et du fonctionnement des structures de soins du secteur minier dont, entre
autres, le dépistage des facteurs de nuisance, la visite médicale systématique des travailleurs
au moins une fois l'an et la réalisation du plan d'ajustement sanitaire.

Enfin, la Société souscrira une police d'assurance adéquate pour couvrir la prise en charge
des traitements des maladies professionnelles et des accidents du travail. ».

En conséquence de l’insertion de l’article 26 (DISPOSITIONS RELATIVES A LA
SECURITE ET A L'HYGIENE AU TRAVAIL), la numérotation des Articles suivants de la
Convention de Base est modifiée, comme indiqué ci-dessous.

30 juin 2014
AVENANT N°1 A LA CONVENTION DE BASE 23.

3.26

3.26.1

Modifications apportées à l’Article 26 (PROTECTION ENVIRONNEMENTALE ET
REHABILITATION DES SITES MINIERS)

L’Article 26 (PROTECTION ENVIRONNEMENTALE ET REHABILITATION DES
SITES MINIERS) est supprimé et remplacé par ce qui suit et devient l’Article 27
(PROTECTION ENVIRONNEMENTALE) de la Convention de Base Modifiée. « En
application du Code Minier de 2011 et pendant toute la période de validité de la
Convention, la Société s'engage, afin d'assurer une exploitation rationnelle des ressources
minières, en harmonie avec la protection de l'environnement et la préservation de la santé, à
conduire les Opérations Minières en veillant aux points suivants :

a) la prévention ou la minimisation de tout effet négatif dû à ses activités sur la santé
et l'environnement notamment du fait de l'utilisation des produits chimiques nocifs
et dangereux, des émissions de bruits et d'odeurs ou gaz nuisibles à la santé de
l’homme ou de la pollution des eaux, de l'air et du sol, et de la dégradation des
écosystèmes et de la diversité biologique :

b) la prévention et/ou le traitement de tout déversement et/ou rejet de façon à
neutraliser ou à minimiser leur effet dans la nature ;

c) la promotion ou au maintien du cadre de vie et de la bonne santé générale des
populations ;

d) une gestion efficace des déchets en minimisant leur production, en assurant leur
totale innocuité, ainsi qu'à la disposition des déchets non recyclés d'une façon
adéquate pour l'environnement après information et agrément des administrations
chargées des mines et de l'environnement.

27.1 Étude d'impact environnemental

En tant que de besoin, le Plan de Gestion Environnemental et Social sera actualisé par la
Société et adressé à l'État dans les meilleurs délais.

27.2 Patrimoine Culturel

En cas de découverte d'un site archéologique au cours des Opérations Minières, la Société
mettra à jour les éléments du patrimoine culturel national, meubles et immeubles, s'engage à
ne pas déplacer ou détruire ce site où ces éléments et à en informer l'État sans délai.

27.3 Protection des forêts

En application du Code Minier de 2011, les défrichements consistant à couper ou à extirper
des arbres ou des végétaux ainsi que des travaux de fouille, d'exploitation de mines, de
construction de voies de communication dont l'exécution est envisagée dans le périmètre de
la Concession Minière sont soumis à l'autorisation préalable du ministre en charge des
forêts et le cas échéant à la délivrance d'un permis de coupe ou de défrichement.

La Société est tenue d'adresser une demande au Ministre en vue de l'obtention desdites
autorisations accordées par arrêté du ministre re

30 juin 2014
AVENANT N°1 A LA CONVENTION DE BASE 24.

327

3.27.1

27.4 Mesures d'urgence

En cas d'urgence ou de circonstances extraordinaires, la Société a l'obligation de prendre
les mesures nécessaires immédiates appropriées.

Pour les fins des présentes, est considéré comme « urgence » ou « circonstances
extraordinaires» toute situation ou événement, actuel ou imminent, résultant d'un fait
naturel ou causé par l'homme, pouvant résulter en la mort, causer des blessures ou
préjudices corporels à toute personne, des dommages aux immobilisations, ou aux
ressources naturelles, si une action immédiate n'est pas prise.

27.5 Responsabilité de la Société en cas de réclamation

En cas de non-respect par la Société des termes de son plan sanitaire ou de l'une des
obligations en matière de santé prévues au Code Minier de 2011, la Société est directement
responsable des dommages et préjudices de santé causés aux travailleurs et à la population
de la zone géographique adjacente aux sites de ses activités liées à la Concession Minière.

La Société doit tenir l'État informé de toute réclamation ou créance fondée, liée aux activités
visées par la Convention, ainsi que de toute poursuite ou litige découlant d'accidents ou de
blessures corporelles ou dommages aux biens causés ou survenus dans le cadre des
Opérations Minières. La Société s'engage à dédommager l'État pour toute dépense liée à la
défense de telle réclamation, créance, poursuite ou litige.

27.6 Audit sanitaire et environnemental en cas de cession de droits miniers

En application du Code Minier de 2011, en cas de cession de la Concession Minière par la
Société, le cessionnaire et le cédant requièrent l'assistance du Comité d'Evaluation des
Impacts Sanitaires Environnementaux (CEISE), ou son équivalent, afin de procéder à l'audit
sanitaire et à l'audit environnemental du site concerné. Ces audits déterminent les
responsabilités et obligations sanitaires et environnementales du cédant pendant la période
où il était titulaire de la Concession Minière. ».

Modifications apportées à Article 27 (FERMETURE ET REHABILITATION)

L’Article 27 (FERMETURE ET REHABILITATION) supprimé et remplacé par ce qui suit
et devient l’Article 28 de la Convention de Base Modifiée :

«28.1 Obligations liées à la phase de fermeture et de réhabilitation

La Société est tenue de se conformer aux obligations de fermeture et de réhabilitation des
sites miniers, telles que prévues au Code Minier de 2011, au Code de l'Environnement et à
la présente Convention.

À défaut pour la Société de réaliser ses obligations de fermeture et de réhabilitation des sites
miniers et sans préjudice de toutes autres actions pouvant être entreprises contre celle-ci, les
travaux de remise en état et de réparation des dommages sanitaires et environnementaux
sont exécutés d'office et à ses frais par la Direction Nationale de l'Environnement ou toute
autre administration désignée à cet effet en collaboration avec la Direction Nationale des
Mines.

28.2 Réhabilitation des sites

La Société est tenue de remettre en état les sites et les lieux affectés par les Opérations
Minières conformément au Code Minier de 2011. 221

30 juin 2014
AVENANT N°1 A LA CONVENTION DE BASE 25.

La Société doit rendre à ces sites et lieux affectés un niveau raisonnablement similaire à
celui dans lequel ils étaient avant l'exécution desdits travaux. Ces sites doivent, autant que
possible, retrouver des conditions stables de sécurité, de productivité agricole, sylvicole et
d'aspect visuel proches de leur état d'origine, adéquats et acceptables par les
administrations chargées des mines et de l'environnement.

28.3 Constat de réhabilitation

En application du Code Minier de 2011, le constat après inspection par les administrations
chargées des mines et de l'environnement de la bonne remise en état des sites d'exploitation
donne lieu à la délivrance d'un quitus, après avis favorable du Comité d'Evaluation des
Impacts Sanitaires et Environnementaux (CEISE) ou son équivalent, qui libère l'ancien
exploitant de toute obligation concernant son ancien titre minier.

28.4 Fermeture de la mine
28.4.1 Avis de Fermeture

En application du Code Minier de 2011, la Société doit aviser le Ministre de son intention de
Jermer la mine située sur la Concession Minière au moins douze (12) mois avant la date
prévue de fermeture.

28.4.2 Plan de fermeture

En application du Code Minier de 2011 et en collaboration avec l'administration minière et
la communauté locale, la Société doit élaborer, six (6) mois avant la date prévue de
fermeture, un plan de fermeture des Opérations Minières qui prépare la communauté à une
cessation des activités. Ce plan doit compléter la convention de développement de la
communauté locale.

28.4.3 Fermeture ordonnée

La Société mettra tout en œuvre afin de procéder à la fermeture de la mine de manière
progressive, ordonnée et planifiée afin de préparer la communauté à une cessation des
activités.

28.44 Disposition des biens meubles et immeubles

Sous réserve de l'achat par l'État et/ou la communauté locale des biens meubles et
immeubles, dans les conditions prévues à l'article 83 du Code Minier de 2011, la Société
doit enlever tous les biens meubles à la fermeture de la mine.

Tous les biens immeubles tels que les bâtiments, usines, clôtures (à l'exception de tout
élément nécessaire à la sécurité) doivent être démolis et le site doit être réhabilité, sauf
accord contraire avec l'Etat ou du tiers propriétaire du terrain sur lequel est établi
l'immeuble concerné.

28.4.5 Obligation de sécuriser le site

En application du Code Minier de 2011, avant l'expiration de la Concession Minière, la
Société est tenue de sécuriser le site affecté par les activités visées par la Convention afin
d'assurer la sécurité du public et des Utilisateurs et/ou Occupants Fonciers futurs.

A cette fin, la Société doit notamment :

(a) Sceller de façon permanente tous les puits, incluant les puits d'accès et d'aération, le

cas échéant Le

30 juin 2014
AVENANT N°1 A LA CONVENTION DE BASE 26.

3.28

3.28.1

(b) Enlever toutes les lignes de transport d'électricité destinées à l'usage de la Société ;

(c) Remblayer et aplanir tous les escarpements, les puits en pente et les précipices créés
par les Opérations Minières afin de les sécuriser et lorsque nécessaire, clôturer les
précipices afin d'éviter toute chute et installer des panneaux de signalisation si
nécessaire ;

(d) Sécuriser et renforcer tous les barrages d'eau, les parcs de résidus ou de déblais pour
éviter tout effondrement.

28.4.6 Compte fiduciaire de réhabilitation des sites

En application du Code Minier de 2011, la Société ouvre et alimente, en conformité avec son
Plan de Gestion Environnemental et Social, un compte fiduciaire de réhabilitation de
l'environnement afin de garantir la réhabilitation et la fermeture du site de la Concession
Minière.

La Société aura la faculté, plutôt que de verser les fonds sur le compte fiduciaire, de
remettre à l'Etat, une garantie bancaire à première demande en sa faveur émise par une
banque guinéenne acceptable pour l'Etat, pour les montants correspondants aux montants
qui devaient être déposés sur le compte fiduciaire, et qui sera maintenue jusqu'à
réhabilitation et fermeture du site de la Concession Minière. »

Modifications apportées à l’Article 28 (DECLARATIONS ET GARANTIES DE
L'ETAT)

L’Article 28 (DECLARATIONS ET GARANTIES DE L'ETAT) est modifié comme suit et
devient l’Article 29 de la Convention de Base Modifiée :

i. Les subdivisions suivantes et les titres respectifs suivants sont ajoutés :
29.1 Déclarations et garanties de l'Etat
29.2 Engagements de l'Etat

ii. Les termes «, sous réserve de la ratification de la Convention par l'adoption d'une loi »
sont ajoutés au point a) de l’unique alinéa de l'Article 29.1 (Déclarations et garanties de
l'Etat) ;

ii. Le point b) de l’unique alinéa de l'Article 29.1 (Déclaration et garanties de l’Etat) est
supprimé et remplacé par ce qui suit: « {} n'existe aucun autre titre minier, aucune
demande pour un titre minier pour la bauxite sur le périmètre de la Concession
Minière, réclamation, convention d'option. L ‘État n'a pas connaissance de l'existence
d'avis, objections, ou autres procédures ou litiges pendant, visant de quelque manière
que ce soit la Concession Minière. La Concession Minière régie par la présente
Convention est libre de toute zone fermée, telle que définie au Code Minier. »

iv. Au point e) de l’unique alinéa de l’Article 29.1 (Déclarations et garanties de l'Etat), le
terme « Guinée » est complété par « République de » :

v. Au point (i) de l’unique alinéa de l’Article 29.2 (Engagements de l’Etat), les termes « ef
pour la production de l'alumine » sont supprimés : et

vi. Le point (iii) de l’unique alinéa de l’Article 29.2 (Engagements de l’Etat) est supprimé
et remplacé par ce qui suit :

« (iüi) pour l'exécution de ses obligations telles qu'elles figurent à la présente
Convention, y compris, sans que cela soit limitatif, en autorisant la Société,
conformément à la législation applicable, à utiliser tous les terrains
raisonnablement requis par la Société pour le développement, la construction,
l'exploitation, la maintenance et l'entretien des installations du projet. ».

30 juin 2014
AVENANT N°1 A LA CONVENTION DE BASE 27.

3.29

3.30

3.31

3.31.1

3.32

3.32.1

3.322

Modifications apportées à l’Article 29 (REGLEMENTATION DES CHARGES -
GARANTIE DE TRANSFERT)

L’Article 29 (REGLEMENTATION DES CHARGES - GARANTIE DE TRANSFERT) est
modifié pour que le terme « Guinée » soit complété par les termes « République de » et
devient l'Article 30 de la Convention de Base Modifiée.

Modifications apportées à l’Article 30 (EXPROPRIATION - NATIONALISATION)

L’Article 30 (EXPROPRIATION - NATIONALISATION) est modifié pour supprimer et
remplacer le terme « Dollars » par les termes « US Dollars » et devient l’Article 31 de la
Convention de Base Modifiée.

Modifications apportées à l’Article 31 (PERIODE DE STABILISATION)

L’Article 31 (PERIODE DE STABILISATION) est supprimé et remplacé par ce qui suit et
devient l’Article 32 (STABILISATION DU REGIME FISCAL ET DOUANIER) de la
Convention de Base Modifiée : « À compter de la date de signature de la Convention de
Base et pour la durée de celle-ci, l'Etat garantit à la Société le maintien de la stabilité des
conditions fiscales et douanières applicables aux Opérations Minières et à la Société, telles
que ces conditions résultent de la Convention de Base, telle que révisée par l'Avenant et
toute modification qui pourrait y être apportée, et des Lois Applicables.

Î en résulte que tout changement dans les Lois Applicables qui aurait pour effet
d'augmenter, directement ou indirectement, les charges fiscales ou douanières de la Société
ne sera pas applicable à la Société sauf si la Société y a convenu, notamment aux termes de
l'Avenant.

Par contre, la Société pourrait valablement se prévaloir de telles modifications si celles-ci
avaient pour effet de réduire ses charges fiscales et/ou douanières, sans pouvoir dans un tel
cas refuser l'application de telle ou telle disposition de la modification en question qui lui
serait défavorable, à l'exception des dispositions plus favorables qui pourraient exister à la
date de la signature de la présente Convention, y compris celles qui pourraient être prévues
dans le Code Minier de 2011.»

L’Article 31 (PERIODE DE STABILISATION), devenu l'Article 32 (STABILISATION
DU REGIME FISCAL ET DOUANIER) de la Convention de Base Modifiée, est transféré
dans le TITRE V (REGIME FISCAL ET DOUANIER).

Modifications apportées à l’Article 32 (REGIME FISCAL)

L’Article 32 (REGIME FISCAL) est supprimé et remplacé par ce qui suit et devient
l’Article 33 de la Convention de Base Modifiée :

«33.1 Principe Général

33.1.1 La Société est assujettie pendant toute la durée de la présente Convention, pour ce
qui concerne les Opérations Minières, aux seuls impôts, droits, taxes et redevances de
nature fiscale indiqués ci-dessous ou autrement spécifiés dans la Convention, à l'exclusion
de tous autres, et ce selon les modalités prévues par la présente Convention :

(a) Droits fixes et redevances annuelles ;

@) Redevance superficiaire ;

(c) Taxe sur l'extraction des substances minières ;
(d) Taxe à l'exportation des substances minières ;

(e) Impôt sur les bénéfices industriels et commerciaux ;

30 juin 2014
AVENANT N°1 A LA CONVENTION DE BASE 28

@ Impôt sur le Revenu des Valeurs Mobilières (IRVM) ;
@ Impôts et taxes assis sur les salaires :
(h) Taxe unique sur les véhicules et taxes sur les produits pétroliers ; et

(i) Contributions sociales à la charge de la Société.

En outre, la Société sera assujettie aux différentes contributions prévues dans la Convention
telles que, notamment, la contribution au FDC et les contributions à la formation
professionnelle.

Âl ‘exception et dans les limites de ce qui est prévu au présent article, la Société ne sera
assujettie à aucun autre droit, impôt, taxe et/ou redevance à caractère fiscal, y compris la
taxe sur la valeur ajoutée en ce qui concerne les Opérations Minières. Les redevances ou
autres contributions exigibles à raison d'un service ou de prestations rendues ou dont
bénéficie la Société sont dues dans les conditions de droit commun.

33.1.2 Les impôts, taxes, droits et redevances visés ci-dessus auxquels la Société est
assujettie sont calculés, recouvrés et exigibles dans les conditions prévues par les Lois en
vigueur à la date de signature de la Convention de Base, sous réserve des dispositions de la
Convention, plus particulièrement par le Code Général des Impôts, le Code Minier de 1995
et le Code Minier de 2011.

33.1.3 Le calcul et le paiement de tous impôts, droits et taxes incombant à la Société sont
effectués sur la base des données comptables et opérés en US Dollars sauf pour les impôts,
taxes et cotisations sociales assis sur les salaires ainsi que pour les retenues à la source sur
rémunérations libellées dans une devise non librement convertible, lesquels seront payables
en francs guinéens.

Le taux de change applicable aux opérations de conversion en US Dollars de dépenses et
charges faites dans une autre devise sera le taux moyen tel que publié par la Banque
Centrale de la République de Guinée applicable au cours de la période de référence de
calcul de l'assiette de l'impôt considéré.

Les taux de change définis ci-dessus seront également applicables pour le calcul de tous
redressements ultérieurs, intérêts et pénalités, ainsi que pour tous remboursements d'impôts
trop versés.

33.2 Taxes minières

33.2.1 Droits fixes

Les droits fixes auxquels la Société est assujettie seront déterminés et dus conformément à
la Loi Applicable.

33.2.2  Redevance Superficiaire
La Société est, au titre de la Concession Minière, assujettie à la redevance superficiaire

selon les modalités issues des Lois en vigueur à la date de la signature de l'Avenant, aux
taux figurant dans le tableau ci-dessous :

Pendant L ss rod Pendant la période de Pendant la période de
Fa 0 ap it # premier renouvellement de la | second renouvellement de
EE PRE Concession Minière la Concession Minière
150 USD / km° 200 USD / km° 300 USD /kn°

3

30 juin 2014
AVENANT N°1 A LA CONVENTION DE BASE 29.

33.2.3 Taxe sur l'extraction des substances minières

La Société est assujettie à la taxe sur l'extraction des substances minières conformément aux
dispositions de l'article 161 du Code Minier de 2011, sous réserve des réductions suivantes
applicables au montant de la taxe sur l'extraction des substances minières au titre de
chacune des dix (10) premières Années Contractuelles :

FL Réduction de trente pour cent (30%) sur les cinq (5) premiers millions de Tonnes
Sèches produits au cours de l'Année Contractuelle ; et

2° Réduction de soixante pour cent (60%) sur les dix millions (10.000.000) de Tonnes
Sèches produits au cours de l'Année Contractuelle au-delà des cinq (5) premiers
millions de Tonnes Sèches.

Par Année Contractuelle, il est entendu toute période d'une Année à compter de la Date de
Première Production Commerciale ou de la date anniversaire de la Date de Première
Production Commerciale.

Il est précisé que, conformément aux dispositions de l'article 161 du Code Minier de 2011,
la taxe sur l'extraction des substances minières est calculée selon les éléments suivants :

a) L'assiette de la taxe sur l'extraction des substances est constituée par le prix de la
Tonne Métrique (TM) d'aluminium primaire pour une teneur en bauxite de 40%
selon l'indice prix vendeur LME (London Metal Exchange) 3 mois. La
détermination de cette assiette est soumise à un ajustement en fonction de la teneur
effective de la production extraite en bauxite.

b) Le taux applicable est de 0,075%.

c) Ce taux est majoré de 15% au-delà d'une période de production initiale de 18 ans,
si la Société ne fournit pas un rapport approuvé par le Ministre certifiant qu'elle a
réalisé au moins 80% des travaux relatifs à la construction des infrastructures de
transformation prévues à l'article 20.3.3 ci-dessus en République de Guinée.

33.2.4 Taxe à l'exportation des substances minières

La Société est assujettie à la taxe à l'exportation des substances minières conformément aux
dispositions de l'article 163 du Code Minier de 2011, sous réserve des réductions suivantes
applicables au montant de la taxe à l'exportation des substances minières au titre de
chacune des dix (10) premières Années Contractuelles :

1e Réduction de trente pour cent (30%) sur les cinq (5) premiers millions de Tonnes
Sèches produits au cours de l'Année Contractuelle ; et

2 Réduction de soixante pour cent (60%) sur les dix millions (10.000.000) de Tonnes
Sèches produits au cours de l'Année Contractuelle au-delà des cinq (5) premiers
millions de Tonnes Sèches.

Il est précisé que, conformément aux dispositions de l'article 163 du Code Minier de 2011,
la taxe à l'exportation des substances minières est calculée selon les éléments suivants :

a) L'assiette de la taxe sur l'exportation des substances minières est constituée par le
prix de la TM d'aluminium primaire pour une teneur en bauxite de 40% selon
l'indice prix vendeur LME 3 mois. La détermination de cette assiette est soumise à
un ajustement en fonction de la teneur effective de la production extraite en
bauxite.

b) Le taux applicable est de 0,075%

30 juin 2014
AVENANT N°1 A LA CONVENTION DE BASE 30.

33.3 Impôts sur les bénéfices industriels et commerciaux
33.3.1 Assiette de l'impôt sur les bénéfices industriels et commerciaux

L'assiette de l'impôt sur les bénéfices industriels et commerciaux est constituée du bénéfice
imposable déterminé selon les règles de droit commun et de celles prévues à l'article 177 du
Code Minier de 2011, sous réserve des spécificités suivantes :

(a) les frais de recherches comptabilisés dans les comptes de la Société pour un montant
de trois millions cinq cent mille (3.500.000) US Dollars constitueront des frais
d'établissement amortissables conformément aux taux figurant en Annexe D ;:

(b) les frais financiers afférents aux emprunts contractés auprès de banques ou
établissements financiers réglementés seront déductibles sans limitation d'aucune
sorte, sous réserve de justification et dans la limite des taux d'usage au moment où ces
emprunis sont contractés r

(c) les frais financiers afférents aux prêts contractés auprès des actionnaires de la Société
seront déductibles dans les limites fixées par les textes fiscaux ou, si cela est inférieur,
pour ce qui concerne le taux d'emprunt, dans la limite de huit pour cent (8%) pour les
emprunts contractés en US Dollars ;

(d) les frais d'études et d'assistance technique facturés par des sociétés étrangères seront
déductibles sans limitation d'aucune sorte, sous réserve de justification de la réalité
des prestations fournies ;

(e) les amortissements fiscalement déductibles seront déterminés conformément aux taux
figurant en Annexe D ;

( une provision pour reconstitution de gisement d'un montant maximum de dix pour
cent (10%) du bénéfice imposable pourra être constituée en application des
dispositions de l'article 178-I du Code Minier de 2011 ;

(g) une allocation d'investissement égale à dix pour cent (10%) des investissements
réalisés au cours de l'année considérée constituera une charge déductible
Jiscalement ;

(h) les reports déficitaires seront reportables sans limitation de durée.

Dans le cas où la Société posséderait une participation dans une ou plusieurs sociétés ayant
investi dans des infrastructures nouvelles qui n'existent pas à la date de signature de la
présente Convention et qui sont nécessaires aux Opérations Minières et sont directement ou
indirectement financées en tout ou en partie par ces dernières, elle pourra, au prorata de sa
participation au capital de cette ou de ces sociétés, consolider leurs résultats positi
négatifs avant impôt avec son propre résultat positif ou négatif. pour les besoins du calcul de
l'impôt sur les sociétés applicable à la Société, dans la mesure où les résultats en question
résultent de l'exploitation de ces infrastructures.

33.3.2 Taux de l’impôt sur les bénéfices industriels et commerciaux

Aux termes de l'Avenant, l'impôt sur les bénéfices industriels et commerciaux est fixé à
trente-cinq pour cent (35%) pour la durée de la Convention: étant expressément entendu que
la Société bénéficiera d'une exonération totale d'impôt sur les bénéfices industriels et
commerciaux au titre de cinq (5) exercices fiscaux consécutifs, à compter de et y compris
l'exercice fiscal au cours duquel il est prévu que la Date de Première Production
Commerciale ie”.

30 juin 2014
AVENANT N°1 A LA CONVENTION DE BASE 31.

33.4 Contribution au Fonds de Développement Communautaire

Aux termes de l'Avenant, la Société est assujettie à la contribution au FDC à un taux de un
pour cent (1%) de son chiffre d'affaires. Cette contribution est versée conformément aux
dispositions de la convention de développement de la communauté locale visée au dernier
paragraphe de l'article 25.3 de la présente Convention.

33.5 Impôt sur le Revenu des Valeurs Mobilières

Les dividendes, tantièmes, jetons de présence et toutes autres rémunérations passibles de
Ll'Impôt sur le Revenu des Valeurs Mobilières versées par la Société seront imposés au taux
de dix pour cent (10%) au titre de l'IRVM.

33.6 Impôts, taxes et cotisations assis sur les salaires

La Société est redevable des impôts, taxes et cotisations suivants à raison des salaires versés
au personnel de la Société :

(a) Versement forfaitaire au taux de six pour cent (6%), au titre des salaires versés aux
employés nationaux et étrangers,

() Contribution à la Formation Professionnelle au taux de un et demi pour cent (1,5%)
pour les salaires versés à ses employés nationaux et étrangers, en Guinée et hors
Guinée. Cette contribution ne s'applique pas si la Société dispose de son propre
centre de formation permanent en Guinée qui dispose d'un budget au moins équivalent
à celui du montant de la taxe. Un centre de formation permanent se définit comme
étant un endroit où l'on retrouve des salles de classes et de formation pour la tenue de
cours par un personnel qualifié, visant la formation et le développement de
compétences et d'habiletés pour le personnel participant directement aux Opérations
Minières,

(c) La part de cotisations sociales à la charge de la Société.
337 Taxe unique sur les véhicules

La Société est assujettie à la taxe unique sur les véhicules au taux en vigueur, sauf en ce qui
concerne les véhicules et engins de chantier, ce qui exclue notamment des véhicules de
tourisme.

33.8 Précisions concernant les autres impôts et taxes
33.8.1 Sommes retenues par la Société

Le régime fiscal visé au présent Article 33 est sans préjudice des obligations fiscales de
prélèvement ou de retenues à la charge de la Société. En particulier, les sommes versées par
la Société à des entreprises étrangères, n'ayant pas d'installations en Guinée, pour des
prestations de services réalisées en Guinée, sont soumises à la retenue à la source prévue
par les Lois Applicables.

Par exception aux dispositions ci-dessus, les intérêts payés par la Société relatifs aux prêts
souscrits dans les conditions de marchés auprès de banques ou établissements financiers
réglementés pour financer les investissements liés à la réalisation du projet sont exonérés
de toute retenue à la SOUrCE CE.

& 30 juin 2014
AVENANT N°1 A LA CONVENTION DE BASE 32.

3.34

3.34.1

33.8.2 Taxe sur la Valeur Ajoutée

Les achats de biens et services nécessaires aux Opérations Minières par la Société sont
exonérés (application d'un taux 0%) de taxe sur la valeur ajoutée intérieure. En cas de
revente ou de mise à disposition des biens et services sur le marché intérieur, la taxe sur la
valeur ajoutée sera exigible, le cas échéant, sur la valeur résiduelle des biens et services en
question, selon les dispositions de droit commun.

Dans l'hypothèse où, nonobstant cette exonération totale de taxe sur la valeur ajoutée, la
Société viendrait à supporter une telle taxe, elle en sera remboursée conformément à la
procédure en vigueur.

33.9 Sous-Traitants Directs

Les Sous-Traitants Directs bénéficient des dispositions de l'Article 33.8.2 (Taxe sur la
Valeur Ajoutée) pour les biens et services qu'ils acquièrent pour les besoins de l'exécution
des contrats passés avec la Société et qui sont nécessaires à leur exécution et à celles des
Opérations Minières. ».

Modifications apportées à l’Article 33 (REGIME DOUANIER)

L’Article 33 (REGIME DOUANIER) est supprimé et remplacé par ce qui suit et devient
l'Article 34 de la Convention de Base Modifiée :

«34.1 Principe généraux en matière douanière

Les dispositions douanières des articles 168, 171- Let H, 172, 173, 174 - Let II, 178 - II, 179,
180, 181- I à IV du Code Minier de 2011, les dispositions relatives à la TVA à l'importation
du Code Général des Impôts, et l'ensemble des dispositions douanières du Code Général des
Impôts ou de tout autre Loi en vigueur à la date de signature de l'Avenant, s'appliquent de
plein droit à la Société et à ses Sous-Traitants Directs pour les besoins des Opérations
Minières.

34.2 Liste minière et classification des biens d'importation
La Société ainsi que les Sous-Traitants Directs doivent établir et faire agréer par le Ministre

et le ministre en charge des finances, conformément aux dispositions de l'article 166 du
Code Minier de 2011, une liste des équipements, matériels, machines, matières premières
consommables et autres marchandises qui devront être importés pour les besoins des
Opérations Minières, dite « liste minière ».

Les biens à importer sont à ventiler selon les catégories suivantes :
a) Catégorie 1. : équipements, matériels, gros outillages, engins et véhicules à l'exception

des véhicules de tourisme figurant sur le registre des immobilisations des sociétés
concernées ;

b) Catégorie 2. : consommables destinés à l'extraction et à la concentration des substances
minières brutes, y compris le fioul lourd à l'exclusion des carburants, lubrifiants
courants et autres produits pétroliers ; et

c) Catégorie 3. : consommables destinés à la transformation sur place des substances
minières brutes en produits finis et semi-finis, y compris le fioul lourd et les lubrifiants
spécifiques et à l'exclusion des carburants, lubrifiants courants et autres produits
pétroliers.

30 juin 2014
C

CT

[en

[e

TT ET

EE CC €

AVENANT N°1 A LA CONVENTION DE BASE 33.

3.35 Modifications apportées à l’Article 34 (PRINCIPES GENERAUX)

3.35.1  L’Article 34 (PRINCIPES GENERAUX) est modifié comme suit et devient l’Article 35 de
la Convention de Base Modifiée :

i. aux deux premiers alinéas, le terme «Guinée» est complété par les termes
« République de » ;

ii. le dernier alinéa est supprimé et remplacé par ce qui suit: « En application des
dispositions du Code des Douanes, du Code Général des Impôts et du Livre des
Procédures Fiscales ou de tout autre texte applicable, la Société doit conserver pendant
la durée de droit commun l'ensemble des documents comptables et pièces justificatives
en République de Guinée et en donner accès, sur demande, aux fins de vérifications et
d'audit, au personnel autorisé par l'Etat. ».

3.36 Modifications apportées à l’Article 35 (RENONCIATION ET RESILIATION)

L’Article 35 (RENONCIATION ET RESILIATION) est modifié comme suit et devient
l'Article 36 de la Convention de Base Modifiée :

i. Les termes « Code Minier » sont complétés par les termes « de 1995 »;

ii. au premier alinéa de l’Article 35.2 (Retrait), les termes « Code Minier » sont
complétés par les termes « de 1995 et au Décret de Concession » ;

ji. au point a) du cinquième alinéa de l’Article 35.2 (Retrait) et au point a) du
premier alinéa de l’Article 35.5 (Obligations après la cessation), les termes
« Code Minier » sont complétés par les termes « de 1995 et/ou du Code Minier
de 2011»;

iv. le terme « Concession » est complété par le terme « Minière » ;
v. le terme « jours » est supprimé et remplacé par le terme « Jours » ;

vi. le deuxième alinéa de l’Article 35.2 (Retrait) est modifié pour assurer le renvoi
aux stipulations relatives au règlement des litiges et pour ajouter ce qui suit « et
dans les cas visés à l'Article 36.3 ci-après »;

vi. au troisième alinéa de l’Article 35.2 (Retrait), il est ajouté les termes « ox de
Jin », après les termes «en cas de résiliation et/ou de retrait », les termes « les
éléments d'actifs figurant au bilan de la Société et destinés à l'exploitation »
sont supprimés et remplacés par les termes « les éléments d'actifs figurant au
bilan de la Société et destinés aux opérations Minières », le terme « cabinet » est
supprimé et remplacé par le terme « Cabinet » et le terme « suivant » après «
trente (30) Jours » est mis au singulier.

vil. les termes «opérations minières » ou « Opérations minières » au quatrième
alinéa de l’Article 35.2 (Retrait) sont supprimés et remplacés par les termes
« Opérations Minières » ;

ix. à la fin du d) du cinquième alinéa de l’Article 35.2 (Retrait), il est ajouté ce qui
suit « et du Code Minier de 1995. »

x. la phrase suivante est ajoutée au dernier alinéa de l’Article 35.2 (Retrait) : « La
résiliation de la Convention entraîne le retrait de la Concession Minière. » ;

xi. le titre de l’Article 35.3 est modifié pour mettre une majuscule au terme

«convention » i

30 juin 2014
AVENANT N°1 A LA CONVENTION DE BASE 34.

3.37

3.37.1

xii. la dernière partie de l’unique alinéa de l’Article 35.3 (Date de résiliation de la
Convention), après les «:» est supprimée et remplacée par ce qui suit: « le
retrait de la Concession Minière et/ou manquement à l'une des dispositions
prévues par la Convention. » ;

xii. le dernier alinéa de l’Article 35.4 (Période de préavis) est modifier pour
supprimer et remplacer les termes «régler le ou les motifs justifiant la
résiliation » par les termes suivant : «remédier au défaut dans le délai requis
par le Ministre, ce délai ne pouvant être inférieur à trois (3) mois conformément
à l'article 60 dernier alinéa du Code Minier de 1995 » ;

xiv. le premier alinéa de l’Article 35.5 (Obligations après la cessation), est complété
après les termes « à l'égard du territoire objet de la Concession Minière » par
les termes suivants : « ef entraine le retrait de la Concession Minière » et à la fin
du b) par ce qui suit « ou dans le Code Minier de 1995 » ; et

xv. le deuxième et dernier alinéa de l’Article 35.5 (Obligations après la cessation)
est complété par ce qui suit «, de la Convention et/ou du code Minier de 1995 ».

Modifications apportées à l’Article 36 (CESSION, TRANSFERT ET AMODIATION)

L’Article 36 (CESSION, TRANSFERT ET AMODIATION) est supprimé et remplacé par
ce qui suit et devient l’Article 37 de la Convention de Base Modifiée : « Sous réserve des
dispositions du présent article, toute cession ou transfert par la Société de tout ou partie de
ses droits et obligations résultant de la Concession Minière, ainsi que tout transfert direct de
plus de cinquante (50%) pour cent des actions de la Société par un actionnaire de la Société,
et toute opération de transfert ou autre se traduisant par un changement du contrôle de la
Société, est assimilée à une cession et est subordonnée à l'approbation préalable du
Ministre.

A la date de la signature de la Convention, l'actionnariat direct de la Société et
l'actionnariat des actionnaires de la Société est tel que présenté en Annexe F et certifié par
chacun des actionnaires de la Société.

L'Etat dispose d'un droit de préemption exerçable aux clauses et conditions offertes par
l'acquéreur pressenti.

En pareille hypothèse, la Société devra notifier au Ministre le projet de cession en
mentionnant toutes informations utiles sur celle-ci et notamment le nom du cessionnaire, le
prix et les conditions de paiement du prix.

À compter de la date de réception de cette notification, le Ministre dispose d'un délai de

trente (30) Jours pour :

a) soit refuser son agrément à la cession et éventuellement exercer le droit de préemption de
l'Etat aux clauses et conditions du projet de cession initiale qui lui aura été notifié ;

b) soit agréer la cession et renoncer au droit de préemption de l'Etat,

étant entendu que l'État devra notifier sa décision à la Société au plus tard à l'expiration du
délai imparti de trente (30) Jours et que le défaut de réponse du Ministre dans le délai
imparti de trente (30) Jours vaudra approbation de la cession projetée et renonciation de
l’État à utiliser son droit de préemption.

L'Etat renonce dès à présent à exercer tout droit de préemption en cas de cession à une
Société Affiliée et s'engage à ne pas retenir sans motif valable son consentement à une telle

session. 1?

30 juin 2014

CR TT

(Ge

CR

C—

€

c
AVENANT N°1 A LA CONVENTION DE BASE 35.

3.38

3.39

3.40

3.40.1

3.41

3.41.1

Toute modification de l'actionnariat direct de la Société et de ses actionnaires, y compris
suite à une opération boursière régulière, fera l'objet d'une note d'information adressée au
Ministre dans un délai n'excédant pas trois (3) Jours Ouvrés. Par ailleurs, tout changement
dans l'actionnariat direct de la Société fera l'objet d'une note d'information adressée au
Ministre dans un délai n'excédant pas 48 heures et d'une publicité dans le Journal Officiel
et sur le site web officiel du ministère en charge des mines. ».

Modifications apportées à l’Article 37 (REGLEMENT DES DIFFERENDS)

L’Article 37 (REGLEMENT DES DIFFERENDS) est modifié comme suit et devient
lPArticle 38 de la Convention de Base Modifiée :

i. l’ensemble de l'Article 37 est modifié pour assurer le renvoi aux stipulations
correspondantes de la Convention : et

ii. l'alinéa 2 et 3 de l’Article 38.2 (Arbitrage exécutoire) sont supprimé et remplacé par
ce qui suit : « Dans l'éventualité où l'arbitrage du CIRDI ne saurait s'appliquer, le
litige sera tranché définitivement suivant le Règlement d'arbitrage de la Chambre de
Commerce Internationale par plusieurs arbitres nommés conformément à ce
Règlement.
De plus, les Parties conviennent de faire toutes les demandes et soumissions au
CIRDI ou à la Chambre de Commerce Internationale, selon le cas, et
d'entreprendre toutes autres actions et de fournir toute information nécessaire pour
mettre en place cette procédure d'arbitrage. »

Modifications apportées à l’Article 40 (FORCE MAJEURE)
L’Article 40 (FORCE MAJEURE) est modifié comme suit et devient l’Article 41 de la
Convention de Base Modifiée :

i. Le premier alinéa de l’Article 40.1 (Cas de force majeure) est complété par
«, irrésistible » à la suite des termes « acte ou circonstance imprévisible » ;

ii. Les points B) et D) du deuxième alinéa de l’Article 40.1 (Cas de force majeure) sont
supprimés ;

iii. Le dernier alinéa de l’Article 40.1 (Cas de force majeure) est supprimé :

iv. Les termes « Code Minier » à l’Article 40.2 (Conséquence de la force majeure) sont
complétés par les termes « de 1995 et/ou du Code Minier de 2011 »;

v. Le point a) de l’Article 40.4 (Notification de force majeure) est complété, à la suite
des termes « à compter de la survenance » par les termes « ou de la révélation » ; et

vi.  L’Article 40.5 (Rencontre entre les Parties) est modifié pour que le délai « de quinze
(15) Jours » devienne un délai « d'un (1) mois ».

Modifications apportées à l’Article 45 (NOTIFICATIONS)
L’Article 45 (NOTIFICATIONS) est modifié pour que le terme « rélégramme » soit
supprimé et remplacé par le terme « email » au deuxième alinéa soit mis avec une majuscule

et devient l’Article 46 de la Convention de Base Modifiée.

Modifications apportées à l’Article 46 (ENREGISTREMENT ET ENTREE EN
VIGUEUR)

L’Article 46 (ENREGISTREMENT ET ENTREE EN VIGUEUR) est modifié pour que le
terme « convention » au deuxième alinéa soit mis avec une majuscule et devient l’Article 47

de la Convention de Base pa &

30 juin 2014
AVENANT N°1 4 LA CONVENTION DE BASE 36.

3.42
3.42.1

3.422

3.42.3

3.424

4.1

4.2

5.

5.1

52

6.

6.1

Modifications apportées aux Annexes
L’Annexe À est complétée par le décret portant extension de la Concession Minière.

L’Annexe B est complétée par un document justifiant des pouvoirs du signataire pour ce qui
concerne Alliance Mining Commodities Limited.

L’Annexe C est supprimée et remplacée par la présente Annexe 2.

Les Annexes sont complétées par une Annexe E (Plan de Financement) et une Annexe F
(Composition du capital de la Société) telle que reproduite dans la Version Consolidée
figurant en Annexe 1.

VERSION CONSOLIDEE

Compte tenu du nombre de modifications apportées, les Parties ont intégré les modifications
à la Convention de Base convenues dans cet Avenant, dans un document paraphé par les
deux Parties et annexé à cet Avenant sous l'intitulé "Version Consolidée de la Convention de
Base pour l'exploitation des gisements de bauxite de Koumbia", ce document (ci-après
désigné la "Version Consolidée") est donné en Annexe 1.

La Version Consolidée comprend les modifications que les Parties sont convenues d'apporter
à la Convention de Base dans le présent Avenant. En cas de contradiction, les stipulations de
l'Avenant prévalent sur celles de la Version Consolidée.

PARTICIPATION DE L'ETAT AU CAPITAL SOCIAL ET PACTE
D’ACTIONNAIRE

L'Etat est d’ores et déjà actionnaire à hauteur de dix pourcent (10%) au capital de la Société.
A ce titre, la Société Guinéenne du Patrimoine Minier SA (SOGUIPAMI SA), substitut de
l'Etat pour détenir la participation de celui-ci dans la Société, dispose des droits de participer
et de voter aux décisions collectives des associés.

Afin d’organiser les relations entre les actionnaires de la Société et les différentes catégories
d’actions conformément à l’article 19.1 de la Convention de Base Modifiée, il est convenu
que, dans les cent vingt (120) Jours suivant la publication au Journal Officiel de la loi portant
ratification de l’Avenant, les actionnaires procèderont à la signature d’un pacte
d'actionnaires, et, une assemblée générale extraordinaire se tiendra afin d'adopter la
modification des statuts pour la création des deux (2) catégories d'actions.

ENTREE EN VIGUEUR
Cet Avenant entrera en vigueur à la date du jour suivant la publication au Journal Officiel de

la loi ratifiant l'Avenant, la ratification de l’ Avenant emportant ratification de la Convention
de Base et de la Convention de Base Modifiée.

Les stipulations des articles 5, 6 et 7 du présent Avenant entrent cependant en vigueur à la
date de la signature du présent era 7

30 juin 2014
AVENANT N°1 4 LA CONVENTION DE BASE 37

6.2

6.3

6.4

6.5

7.1

7.2

7.3

7.5

Les stipulations de l’Article 37 (Cessions, Transfert et Amodiation) de la Convention de
Base Modifiée entrent également en vigueur à la date de la signature du présent Avenant.

En tout état de cause, tout contrat ou accord par lequel la Société promet de confier, céder ou
transférer, partiellement ou totalement, ou confie, cède, transfère partiellement ou totalement
les droits et obligations résultant de la Concession Minière doit être communiqué au Ministre
en charge des Mines et le transfert effectif des droits et obligations résultant de la Concession
Minière est soumis à l’approbation préalable du Ministre en charge des Mines, cette
approbation étant accordée par décret.

Pour ce faire, la Société s’engage à communiquer au Ministre en charge des mines, dans les
meilleurs délais, les documents et informations relatifs à tout projet de cession ou transfert en
cours, ou toute cession ou transfert, de tout ou partie des droits et obligations résultant de la
Concession Minière, y compris par prise de participation direct ou indirect ou par
changement de contrôle, et permettant à celui-ci d’exercer son droit d’appréciation de
lPopération.

L'Etat fait diligence pour soumettre cet Avenant au Parlement de la République de Guinée et
faire délivrer le décret portant extension de la Concession Minière sous réserve, au préalable,
de la remise par la Société dans une forme acceptable pour l'Etat du chronogramme détaillé
des travaux à réaliser sur la base du programme de travaux joint en Annexe 2 à cet Avenant.

La Société fait diligence pour établir le chronogramme détaillé des travaux. Un premier
projet de document sera soumis à l'Etat au plus tard le 1° juillet 2014, au plus tard, pour
revue et commentaires.

En l'absence de remise par la Société du chronogramme détaillé des travaux ci-dessus dans
une forme acceptable pour l'Etat avant le 1° juillet 2014, l'Etat pourra retirer à la Société la
Concession Minière dans les conditions prévues au Code Minier de 1995. La Convention de
Base et le présent Avenant seront alors réputés nuls et non advenus.

DISPOSITIONS FINALES

Toutes notifications, demandes et communications faites par l’une des Parties à l’autre Partie
dans le cadre du présent Avenant devront être faites par écrit et seront réputées avoir été
valablement délivrées si elles ont été remises en mains propres contre décharge ou envoyées
par courrier express, par lettre recommandée avec accusé de réception, par email ou par
télécopie aux adresses indiquées en tête du présent Avenant.

La loi applicable au présent Avenant est la loi en vigueur de la République de Guinée.

Tout litige qui pourrait survenir à l’occasion ou l’application du présent Avenant sera réglé
selon la procédure de règlement des différends prévue par la Convention de Base Modifiée.

Si une disposition quelconque du présent Avenant est considérée par toute juridiction
compétente comme étant nulle, non-avenue ou inopposable, ceci n'affectera pas la validité ou
l'opposabilité des autres stipulations du présent Avenant.

Le présent Avenant représente la totalité de l'accord entre les Parties sur l'objet des présentes
et annule et remplace toutes discussions, négociations et accords précédents entre eux à ce

Le

30 juin 2014
AVENANT N°1 A LA CONVENTION DE BASE 38.

7.6 Aucune renonciation au titre d'un ou plusieurs manquements ne sera interprétée comme une
renonciation à tout manquement futur qu'il soit de caractère ou nature, identique ou similaire.
Toute renonciation doit être expresse et faite par écrit, pour être valable.

7.7 Le présent Avenant ne pourra être modifié par les Parties que par accord écrit de celles-ci.
Par ailleurs, dans la mesure où une telle modification à cet Avenant porterait avenant à la
Convention de Base Modifiée, une telle modification n’entrera en vigueur qu’à compter de la
ratification de la réalisation des conditions d’entrée en vigueur de tout avenant à la
Convention de Base Modifiée.

7.8 Les termes, engagements et conditions contenus dans le présent Avenant lieront les Parties
aux présentes, ainsi que leurs successeurs et cessionnaires autorisés.

Fait à Conakry. le 30 juin 2014 en six (6) exemplaires originaux :

Pour l'Etat
Le Ministre des Min

>,

DIRECTION GENERALE

|
|

Par : Monsieur Mohani

30 juin 2014
AVENANT N°1 A LA CONVENTION DE BASE

Annexe 1 Version Consolidée

39.

30 juin 2014
